Exhibit 10.2

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

SPRING STREET HOTEL OPCO II LLC

a Delaware limited liability company

Dated as of August 22, 2016

 

 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME, EXCEPT IN COMPLIANCE
WITH (a) THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY
OTHER APPLICABLE LAWS, RULES AND REGULATIONS AND (b) THE OTHER TRANSFER
RESTRICTIONS SET FORTH HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1

 

DEFINITIONS AND TERMS

     1     

1.1

 

Definitions

     1     

1.2

 

Construction

     13   

ARTICLE 2

 

THE LLC AND ITS BUSINESS

     13     

2.1

 

Formation of LLC; Admission of Members

     13     

2.2

 

Name

     13     

2.3

 

Principal Office

     13     

2.4

 

Registered Office and Registered Agent

     14     

2.5

 

Term

     14     

2.6

 

Business and Purpose of the LLC

     14     

2.7

 

Ownership and Management of Subsidiaries

     14   

ARTICLE 3

 

MEMBERS AND INITIAL CAPITAL CONTRIBUTIONS

     15     

3.1

 

Names and Addresses of Initial Members

     15     

3.2

 

Initial Capital Contributions

     15     

3.3

 

Additional Contributions

     15     

3.4

 

Rights with Respect to Capital

     15     

3.5

 

Capital Accounts

     16   

ARTICLE 4

 

ALLOCATION OF PROFITS AND LOSSES

     16     

4.1

 

Allocations of Profits and Losses

     16     

4.2

 

Special Allocations

     17     

4.3

 

Certain Adjustments

     20     

4.4

 

Withholding Taxes

     20     

4.5

 

Income Tax Reporting

     20   

ARTICLE 5

 

DISTRIBUTIONS; REPAYMENT OF MEMBER LOANS

     20     

5.1

 

Distributions

     20     

5.2

 

Available Cash Upon Dissolution

     22     

5.3

 

Effect of Transfers

     22   

ARTICLE 6

 

MANAGEMENT

     22     

6.1

 

Management of the LLC

     22     

6.2

 

Designation and Authority of the Administrative Member

     22     

6.3

 

Preparation of Business Plan and Budget

     24     

6.4

 

Major Decisions

     25     

6.5

 

Property Management and TWC Member Affiliate Agreement Decisions

     29     

6.6

 

Immediate Decisions

     29     

6.7

 

Authority of Members to Deal with LLC and Advances and Reimbursement to the
Members

     30     

6.8

 

Limitations on Liability of the Administrative Member to the Members

     30     

6.9

 

Other Business Ventures

     30     

6.10

 

Removal of the Administrative Member

     30     

6.11

 

Compensation of the Administrative Member; Reimbursement

     31     

6.12

 

Compensation of Other Members

     31     

6.13

 

Loan and Franchise Guaranties

     31     

6.14

 

Property Management

     31     

6.15

 

TWC Member Key Person(s)

     32   

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT.)

 

             Page  

ARTICLE 7

 

MEMBERS’ MEETINGS, RIGHTS, OBLIGATIONS AND LIABILITIES

     32     

7.1

 

Limitation of Liability

     32     

7.2

 

No Participation in Management

     32     

7.3

 

Meetings

     33   

ARTICLE 8

 

TRANSFERS

     34     

8.1

 

Transfer or Assignment of Member’s Interest

     34     

8.2

 

Restrictions on Transfers

     34     

8.3

 

Effect of Transfer

     35     

8.4

 

Lender Consent; Admission of New Members

     35     

8.5

 

Void Transfers

     35   

ARTICLE 9

 

ADDITIONAL CAPITAL CONTRIBUTIONS

     35     

9.1

 

Additional Capital Contributions

     35     

9.2

 

Member Loans and Cram-Down Contributions

     36     

9.3

 

Limitation of Liability

     37     

9.4

 

Sole Benefit

     37   

ARTICLE 10

 

BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

     37     

10.1

 

Maintenance of Books and Records

     37     

10.2

 

Inspection and Audit Rights

     38     

10.3

 

Bank Accounts

     38     

10.4

 

Tax Matters Partner and Tax Representative

     38     

10.5

 

No Election to be Taxed as Association

     39     

10.6

 

Reports and Statements

     39     

10.7

 

Tax Reporting

     39     

10.8

 

Expenses

     39   

ARTICLE 11

 

TERMINATION AND DISSOLUTION

     39     

11.1

 

Dissolution

     39     

11.2

 

Statement of Intent to Dissolve

     40     

11.3

 

Conduct of Business

     40     

11.4

 

Distribution of Net Proceeds

     40   

ARTICLE 12

 

INDEMNIFICATION OF THE MEMBERS, ADMINISTRATIVE MEMBER AND THEIR AFFILIATES

     41     

12.1

 

Indemnification

     41     

12.2

 

Guarantee of LLC Indebtedness; Loan Indemnity

     41     

12.3

 

Expenses

     41     

12.4

 

Indemnification Rights Non-Exclusive

     41     

12.5

 

Assets of the LLC

     42   

ARTICLE 13

 

BUY/SELL/CONDOR MEMBER OPTION TO PURCHASE

     42     

13.1

 

Exercise of Buy-Sell Rights

     42     

13.2

 

Effect of No Election

     44     

13.3

 

Payment of Purchase Price

     44     

13.4

 

Closing

     44     

13.5

 

Condor Member Option to Purchase

     45   

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT.)

 

             Page  

ARTICLE 14

 

REPRESENTATIONS AND WARRANTIES

     47     

14.1

 

Representations and Covenants by the Members

     47   

ARTICLE 15

 

MISCELLANEOUS PROVISIONS

     49     

15.1

 

Counterparts

     49     

15.2

 

Survival of Rights

     49     

15.3

 

Severability

     49     

15.4

 

Notification or Notices

     49     

15.5

 

Construction

     50     

15.6

 

Section Headings

     50     

15.7

 

Governing Law

     50     

15.8

 

Further Actions

     50     

15.9

 

Dispute Resolution

     51     

15.10

 

Third Party Beneficiaries

     51     

15.11

 

Partition

     51     

15.12

 

Entire Agreement

     51     

15.13

 

Amendments

     52     

15.14

 

Waiver

     52     

15.15

 

Attorneys’ Fees

     52     

15.16

 

Confidentiality

     52     

15.17

 

Brokers

     52   

 

(iii)



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   -    Description of Property Exhibit B   -    Due Diligence Expenses
Exhibit C   -    Members; Percentage Interest; Capital Contributions Exhibit D  
-    Approved Budget and Approved Business Plan Exhibit E   -    Form of
Reimbursement Agreement Exhibit F   -    Form of Property Management Agreement
Exhibit G   -    Reporting Requirements

 

(iv)



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

SPRING STREET HOTEL OPCO II LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT (“Agreement”), made and entered into as
of August 22, 2016, by and among TWC SPRING OPCO LLC, a Delaware limited
liability company (together with any of its permitted successors and assigns
admitted as Members hereunder in accordance with this Agreement, the “TWC
Member”), and TRS LEASING, INC., a Virginia corporation (together with any of
its permitted successors and assigns admitted as Members hereunder in accordance
with this Agreement, the “Condor Member”).

R E C I T A L S:

WHEREAS, the parties hereto hereby confirm the formation of Spring Street Hotel
OpCo II LLC (the “LLC”) pursuant to the provisions of the Delaware Limited
Liability Company Act, Delaware Code, Title 6, Section 18-101, et seq., as
amended from time to time (the “Act”) and that certain Certificate of Formation
of the LLC filed with the Secretary of State of the State of Delaware (the
“Secretary of State”) on July 19, 2016 (the “Certificate of Formation”);

WHEREAS, DB Hotel Atlanta, LLC, a Florida limited liability company (“Seller”)
and Three Wall Capital LLC, a Delaware limited liability company are parties to
that certain Purchase and Sale Agreement, dated as of May 19, 2016 (as amended
from time to time, the “Purchase Agreement”), pursuant to which among other
things, an Affiliate of the LLC, Spring Street Hotel Property LLC, a Delaware
limited liability company (the “Property Owning Affiliate”), of which Spring
Street Hotel Property II LLC, a Delaware limited liability company, is the sole
equity member, will acquire fee title to the land, improvements and real
property presently operating as the Aloft Atlanta Downtown Hotel, located at 300
Spring Street, Atlanta, Georgia, which property is more particularly described
on Exhibit A attached hereto (the “Hotel” or the “Property”). The Property
Owning Affiliate will enter into an Operating Lease of the Property with Spring
Street Hotel OpCo LLC, a Delaware limited liability company (“Operating
Tenant”), which is a subsidiary of the LLC; and

WHEREAS the parties hereto desire to enter into this Agreement in order to set
forth their respective rights and obligations as Members effective as of the
date hereof and on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and the promises
contained herein (the receipt and sufficiency of which being hereby
acknowledged), the parties hereto, intending to be legally bound, do hereby
agree as follows:

ARTICLE 1

DEFINITIONS AND TERMS

1.1 Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for the purposes of this Agreement:

“Act” has the meaning ascribed thereto in the Recitals of this Agreement, as the
same is in effect from time to time and shall include any corresponding
provision or provisions of any succeeding law.



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Member’s Capital Account, as of a specified
time, after giving effect to the following adjustments:

(a) credit to such Capital Account any amounts that such Member is obligated to
restore or deemed obligated to restore pursuant to Treasury Regulations
Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Additional Capital Contributions” has the meaning ascribed thereto in Section
9.1.

“Administrative Member” means the TWC Member, in its capacity as the
administrative member of the LLC, or any other Person that becomes the
Administrative Member of the LLC in accordance with the terms of this Agreement.

“Affiliate” means, with respect to a specified Person, (a) a Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person, (b) any
Person that is an officer, director, partner, manager or trustee of, or serves
in a similar capacity with respect to, the specified Person or of which the
specified Person is an officer, partner, manager or trustee, or with respect to
which the specified Person serves in a similar capacity, (c) any Person that
directly or indirectly, is the beneficial owner of ten percent (10%) or more of
any class of equity securities of, or otherwise has a substantial beneficial
interest in, the specified Person or of which the specified Person has a
substantial beneficial interest, and (d) the spouse, issue or parent of the
specified Person.

“Affiliate Agreement” means any Agreement or contract between the LLC or any
Subsidiary, on the one hand, and the Administrative Member or any Affiliate of
the Administrative Member, on the other hand.

“Agreement” means this Limited Liability Company Agreement and all Exhibits
referred to herein and attached hereto, each of which is made a part hereof, as
further amended and in effect from time to time, as the context requires.

“Approved Accountants” means a nationally recognized firm of certified public
accountants selected by Condor Member to be engaged by the LLC to provide
accounting and related services to the LLC from time to time. The Approved
Accountants may be nationally recognized firm of certified public accountants
used by Condor Member for its accounting, which is currently KPMG LP.

“Approved Budget” has the meaning ascribed thereto in Section 6.3.3.

“Approved Business Plan” has the meaning ascribed thereto in Section 6.3.3.

“Approved Pre-Effective Date Costs” means the out-of-pocket expenses heretofore
incurred by each Member on account of due diligence, environmental and land use
studies and other pre-development costs related to the Property as set forth on
the closing statement approved by the Condor Member and the TWC Member in
connection with the acquisition of the Property.

 

2



--------------------------------------------------------------------------------

“Available Cash” for any period means the sum of (a) all cash receipts of the
LLC or any Subsidiary from any source (other than Net Capital Transaction
Proceeds) during such period, plus (b) all cash, cash equivalents or similar
funds of the LLC or any Subsidiary as of the beginning of such period (including
any returned from Reserves), less (c) the LLC Costs actually paid in cash during
such period, less (d) the amount of Reserves held by or on behalf of the LLC or
any Subsidiary as of the end of such period and any amount required to fund any
Reserves during such period.

“Available Cash Shortfall of TWC OpCo Member” for a Fiscal Year shall mean the
excess, if any, of the Target Distribution Amount for the Fiscal Year over the
total of the actual distributions to TWC Member pursuant to Section 5.1.1(b) for
the same Fiscal Year. The “Target Distribution Amount” for any Fiscal Year shall
mean the Applicable Ratio multiplied by the full amount of the TWC Member’s
Minimum Preferred Return for the Fiscal Year. The “Applicable Ratio” means the
percentage representing the aggregate distributions made to Condor Member
pursuant to Section 5.1.1(a) for the Fiscal Year divided by the full amount of
the Condor Member’s Minimum Preferred Return for the Fiscal Year. For example,
if the full amount of Condor Member’s Minimum Preferred Return for a Fiscal Year
were $600,000.00 and the aggregate distributions to the Condor Member pursuant
to Section 5.1.1(a) were $400,000.00, the Applicable Ratio would be 66.67%. If
the full amount of the TWC Member’s Minimum Preferred Return for a Fiscal Year
were $150,000.00, the Target Distribution Amount would be $100,000.00 (66.67% of
$150,000.00), and if the actual distributions to TWC Member pursuant to
Section 5.1.1(b) for the same Fiscal Year is zero (0), making the Available Cash
Shortfall of TWC OpCo Member for that Fiscal Year $100,000.00.

“Bankruptcy Act” means the United States Bankruptcy Reform Act of 1978, as
amended, or any successor Bankruptcy Act, and the rules promulgated thereunder.

“Bankruptcy Action” means, with respect to any Person, if such Person (a) makes
an assignment for the benefit of creditors, (b) files a voluntary petition in
bankruptcy, (c) is adjudged bankrupt or insolvent, or has entered against it an
order for relief, in any bankruptcy or insolvency proceedings, (d) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (e) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (f) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (g) if one hundred twenty (120) days
after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, the proceeding has not been
dismissed, or if within one hundred twenty (120) days after the appointment
without such Person’s consent or acquiescence of a trustee, receiver or
liquidator of such Person or of all or any substantial part of its properties,
the appointment is not vacated or stayed, or within one hundred twenty
(120) days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition is intended to replace and shall supersede and
replace the definition of “bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

“Books and Records” has the meaning ascribed thereto in Section 10.1.

“Budget” has the meaning ascribed thereto in Section 6.3.2.

“Budget Overruns Provision” has the meaning ascribed thereto in Section 6.3.2.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day on which commercial banks are authorized to do
business and are not required by law or executive order to close in New York,
New York.

“Business of the LLC” means the purpose of the LLC as described in Section
2.6.1.

“Business Plan” has the meaning ascribed thereto in Section 6.3.1.

“Buy-Out Deposit” has the meaning ascribed hereto in Section 13.1.2.

“Buy-Out Price” has the meaning ascribed thereto in Section 13.1.1.

“Buy-Sell Closing” has the meaning ascribed thereto in Section 13.4.

“Buy-Sell Election Notice” has the meaning ascribed thereto in Section 13.1.2.

“Buy-Sell Election Period” has the meaning ascribed thereto in Section 13.1.2.

“Buy-Sell Escrow Agent” has the meaning ascribed thereto in Section 13.1.2.

“Buy-Sell Non-Triggering Member” has the meaning ascribed thereto in Section
13.1.1.

“Buy-Sell Notice” has the meaning ascribed thereto in Section 13.1.1.

“Buy-Sell Right” has the meaning ascribed thereto in Section 13.1.

“Buy-Sell Triggering Member” has the meaning ascribed thereto in Section 13.1.1.

“Capital Account” means the capital account of a Member maintained in accordance
with Section 3.5.1 hereof.

“Capital Call Notice” has the meaning ascribed thereto in Section 9.1.

“Capital Contribution(s)” means the total amount of any cash contributed to the
LLC by or on behalf of a Member in accordance with the provisions of this
Agreement, including Closing Contributions and Additional Capital Contributions.

“Capital Contribution Balance” of a Member as of a particular date means the
total Capital Contributions made by the Member on or prior to that date, less
any distributions received by the Member under Section 5.1.2 prior to that date,
but not less than zero (0).

“Capital Transaction” means (a) the sale of any portion of the LLC Property
(whether the same is structured as a sale of the LLC Property or the equity
interest in the Property Owning Affiliate), merger or consolidation of the LLC
or any Subsidiary with any other Person, entry into a partnership, limited
liability company, joint venture, strategic alliance or sale-leaseback
transaction by the LLC or any Subsidiary with any other Person (each a “New
Venture”), issuance of any securities publicly or privately by the LLC (other
than in connection with a Transfer of an already outstanding interest in the
LLC), or conversion into a real estate investment trust, limited partnership or
other investment vehicle (each a “REIT Venture”); and (b) any financing or
refinancing of any debt encumbering all or any portion of the LLC Property or
the interests in any Subsidiary.

“Certificate of Formation” has the meaning ascribed thereto in the Recitals of
this Agreement, as the same may be amended from time to time.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the date when the Property Owning Affiliate acquire fee
title to the Property.

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of any succeeding law).

“Compliance Expenses” means expenses required on an immediate basis to avoid any
criminal or civil liability on the part of the LLC or any Subsidiary respecting
activities at the Property, unless the criminal liability to be avoided arises
out of the failure to comply with fire or life safety legal requirements at the
Property.

“Condor Guarantor” means at Condor Member’s option either (a) Condor Member
and/or Affiliates of Condor Member having as of the date of a Guaranty either
individually or in the aggregate shareholder’s total equity and/or Net Worth of
at least $27,000,000.00, as reported on its last financial statement prepared
prior to the date of the Guaranty, or (b) Condor Member and Condor Hospitality
Trust, Inc., a Maryland corporation.

“Condor Member” has the meaning ascribed thereto in the Preamble.

“Condor Property Owner Parent Member” means Supertel Limited Partnership, a
Virginia limited partnership.

“Confidential Information” has the meaning ascribed thereto in Section 15.16.1.

“Control”, or any derivation thereof, when used with respect to a specified
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person; provided that
a Person may still have control of a specified Person notwithstanding that one
or more third parties may have rights to participate in major decisions of the
specified Person.

“Cram-Down Contribution” has the meaning ascribed thereto in Section 9.2.

“Curative Action” has the meaning ascribed thereto in Section 6.4.

“Declining Member” has the meaning ascribed thereto in Section 9.2.

“Declining Member Shortfall” has the meaning ascribed thereto in Section 9.2.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to LLC Property for such Fiscal Year or other period for U.S. federal
income tax purposes; provided, however, that if the Gross Asset Value of LLC
Property differs from its adjusted basis for federal income tax purposes at the
beginning of such Fiscal Year or other period, Depreciation shall be determined
by the Administrative Member in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) and 1.704-3(c).

“Dissolution” means, with reference to the LLC, the earlier to occur of the date
upon which the LLC (a) is terminated under the Act, or any similar provision
enacted in lieu thereof or (b) is otherwise dissolved pursuant to Section 11.1.

“Distributions” has the meaning ascribed thereto in the definition of Internal
Rate of Return.

 

5



--------------------------------------------------------------------------------

“Emergency” has the meaning ascribed thereto in Section 6.3.1.

“Emergency Expenses” means expenses reasonably required on an immediate basis to
avoid or mitigate an Emergency.

“Entire LLC Interest” means, with respect to any Member, such Member’s LLC
Interest and any other liability of the LLC to said Member for which the Member
would receive payment under Section 11.4 if the LLC were liquidated.

“Equivalent Subsidiary Positions” has the meaning set forth in Section 6.10.1.

“Fire/Life Safety Emergency” has the meaning set forth in Section 6.3.1.

“Fiscal Year” means the taxable year of the LLC, which, except as provided by
the Code, shall begin on January 1 and end on December 31, or such other taxable
year as required by Section 706(b) of the Code, or any part thereof for the
first and last taxable years of the LLC.

“Franchise Agreement” means the agreement of the Operating Tenant with the
Franchisor for the branded operation of the Property.

“Franchisor” initially means The Sheraton LLC, and if the branding of the
Property is changed, the new franchisor.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
LLC shall be the fair market value of such asset as determined by the
Administrative Member;

(b) the Gross Asset Value of each LLC asset shall be adjusted to equal its
respective gross fair market value as of the following times: (1) the
acquisition of an additional LLC Interest by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (2) the distribution
by the LLC to a Member of more than a de minimis amount of LLC assets as
consideration for a LLC Interest; or (3) the liquidation of the LLC within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, however,
that adjustments pursuant to clauses (1) and (2) above shall be made only if the
Administrative Member determine that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
LLC;

(c) the Gross Asset Value of any LLC asset distributed to any Member shall be
the fair market value of such asset on the date of distribution as determined by
the Administrative Member;

(d) the Gross Asset Values of LLC assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that the
Gross Asset Values of LLC assets shall not be adjusted pursuant to this clause
(d) to the extent the Administrative Member determine that an adjustment
pursuant to clause (b) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(d); and

 

6



--------------------------------------------------------------------------------

(e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clauses (a), (b), or (c) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation deductions taken into account with
respect to such asset for purposes of computing the LLC’s taxable income.

“Guarant(y)(ies)” has the meaning ascribed thereto in Section 6.11.2.

“Hotel” has the meaning ascribed thereto in the Recitals.

“Indemnitee” has the meaning ascribed thereto in Section 12.1.

“Immediate Decisions” has the meaning ascribed thereto in Section 6.6.

“Internal Rate of Return” means, as to any Member, a specified internal rate of
return that, when used as a discount rate, causes the sum of the present value
of all of the cash inflows (i.e., Distributions received by such Member) to
equal the sum of the present value of all of the cash outflows (i.e., Capital
Contributions made to the LLC by such Member) accruing from it. “Distributions”
means distributions of Available Cash and Net Capital Transaction Proceeds
received by the applicable Member from the LLC; provided, however, that any
distributions to any Non-Declining Member in repayment of any Member Loan shall
not constitute Distributions.

In determining the Internal Rate of Return, the following shall apply:

(a) All Internal Rates of Return shall be calculated on a compounded quarterly
basis.

(b) All Distribution amounts shall be based on the amount of the Distribution
prior to the application of any federal, state or local taxation to Members
(including any withholding or deduction requirements).

(c) The Internal Rate of Return calculations shall use the methodology of the
XIRR function of the Microsoft Excel 2007 computer program (with daily cash
inflows and daily cash outflows), or its functional equivalent.

(d) All Capital Contributions shall be treated as having been contributed to the
LLC on the last day of the month on which a Member’s funds (or funds advanced on
behalf of such Member) were actually delivered to the LLC.

(e) All Distributions shall be treated as having been received by the applicable
Member on the last day of the month on which such Member actually receives such
Distribution.

“LLC” has the meaning ascribed thereto in the Recitals.

“LLC Costs” means all of the costs and expenditures of any kind and payments
thereof actually made by or on behalf of the LLC or any Subsidiary in cash
during any period with respect to their operations which are specified or
reflected in the Approved Budget then in effect or approved as a Major Decision
or otherwise permitted under the terms of this Agreement, other than Net Capital
Transaction Costs.

“LLC Interest” or “Interest” means an ownership interest in the LLC.

 

7



--------------------------------------------------------------------------------

“LLC Property” means any direct or indirect assets of the LLC, whether tangible
or intangible, or any portion thereof, including its leasehold interest in the
Property.

“Leasehold Valuation” has the meaning ascribed thereto in Section 13.1.1.

“Lender” initially means LoanCore Capital, LLC or an affiliate thereof, and any
other lender, and their respective successors and assigns or any other holder,
from time to time, of the Loan.

“Loan” means that certain senior mortgage loan made by Lender in connection with
the Acquisition, (2) following a refinancing of such mortgage loan, such other
debt facilities as may be provided by a third party debt provider in place
thereof, (3) a mezzanine loan obtained by any Subsidiary of the LLC, and
(4) following a refinancing of such mezzanine loan, such other debt facilities
as may be provided by a third party debt provider in place thereof.

“Loan Documents” mean any loan Agreement, promissory note or other evidence of
indebtedness evidencing the Loan and all mortgages and security Agreements,
assignments, financing statements, pledges, collateral security Agreements and
any other Agreements delivered in connection with the Loan, and any replacement,
renewal, extension, substitution, addition, supplement, amendment or
modification of any of the foregoing.

“Loan/Franchise Default” has the meaning ascribed thereto in Section 6.4.

“Loan Guarant(y)(ies)” has the meaning ascribed thereto in Section 6.13.1.

“Major Decisions” has the meaning ascribed thereto in Section 6.4.

“Members” mean, collectively, all Persons who hold LLC Interests. Reference to a
“Member” shall be to any one of the Members.

“Member Loan” has the meaning ascribed thereto in Section 9.2.

“Minimum Preferred Return” of a Member for a Fiscal Year means an amount equal
to ten percent (10.0%) per annum on the Member’s Capital Contribution Balances
for the various parts of the Fiscal Year on the basis of a three hundred
sixty-five (365) day year, taking into account the actual number of days
elapsed, prorated for any partial Fiscal Year based upon the number of days in
that Fiscal Year. For example, if Condor Member’s Capital Contribution Balances
for a Fiscal Year were $6,000,000.00 for the first 300 days of the Fiscal Year
and $6,500,000 for the last 65 days of the Fiscal Year, the Condor Member’s
Minimum Preferred Return for the Fiscal Year would be 10% of
$6,000,000.00=$600,000.00 multiplied by 300/365=$493,150.68, plus 10% of
$6,500,000.00= $650,000.00 multiplied by 65/365=$115,753.42, or a total of
$608,904.10.

“Necessary Expenses” means all real property taxes and assessments; all
casualty, liability, and business interruption insurance required by any Lender
or the Franchisor; franchise fees and expenses; utility charges; repair and
improvements required by applicable legal requirements;

“Net Capital Transaction Costs” means the sum of (a) any amounts expended by the
LLC to repair or replace any part of the LLC Property taken or destroyed as a
result of any casualty or condemnation, (b) any other obligations of the LLC or
any Subsidiary due as a result of such Capital Transaction and (c) attorneys’
fees and other third party costs incurred in connection with such Capital
Transaction.

 

8



--------------------------------------------------------------------------------

“Net Capital Transaction Proceeds” means the proceeds from any Capital
Transaction less all Net Capital Transaction Costs paid in connection therewith.

“Net Operating Income” means for a period (a) the Earnings Before Interest,
Taxes, Depreciation, and Amortization of the Property (as defined and determined
in accordance with the Uniform System, and as shown on Summary of Operating
Statement (Owner) on page 4 of the current Uniform System) for that period, less
(b) the Reserves for that period (including a Reserve of at least four percent
(4%) of Operating Revenue (as defined and determined in accordance with the
Uniform System, and as shown on Summary of Operating Statement (Owner) on page 4
of the current Uniform System).

“Net Worth” shall mean, as of a given date, with respect to a Person, (x) the
total assets of such Person (including the amount of uncalled capital
commitments required from the constituent limited partners or members of such
Person) as of such date less (y) such Person’s total liabilities as of such
date, determined in accordance with GAAP.

“Non-Declining Member” has the meaning ascribed thereto in Section 9.2.

“Notice(s)” has the meaning ascribed thereto in Section 15.4.

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that are maintained by the U.S. Treasury
Department, Office of Foreign Development Assets Control, pursuant to applicable
law, including, without limitation, trade embargo, economic sanctions or other
prohibitions imposed by the Executive Order of the President of the United
States. As of the date hereof, the OFAC List is accessible through the internet
website www.treas.gov/ofac/downloads/t11sdn.pdf.

“OFAC/Patriot Act Laws” means all anti-money laundering and anti-terrorist laws,
regulations, rules, executive orders and/or government guidance, including,
without limitation, the reporting, record-keeping and compliance requirements of
the Bank Secrecy Act, as amended by the International Money Laundering Abatement
and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT Act, and
other authorizing statutes, executive orders and regulations administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, and
related Securities and Exchange Commission or other agency rules and regulations
related thereto.

“Operating Lease” means the operating lease entered into or to be entered into
by the Property Owning Affiliate, as landlord, and Operating Tenant, as tenant,
as it may be amended.

“Operating Tenant” has the meaning ascribed thereto in the Recitals.

“Option” has the meaning ascribed thereto in Section 13.5.1.

“Option Agreement” means that certain Option Agreement granted to Seller
pursuant to the terms of the Purchase and Sale Agreement, with respect to a
portion of the Property.

“Option Deposit” has the meaning ascribed thereto in Section 13.5.2.

“Optioned Interest” has the meaning ascribed thereto in Section 13.5.1.

“Partnership Representative” has the meaning ascribed thereto in Section 10.4.2.

 

9



--------------------------------------------------------------------------------

“Percentage Interest” means, initially, eighty percent (80%) for the Condor
Member and twenty percent (20%) for the TWC Member, and with respect to any
Member at any time on and following the Closing Date, such Member’s LLC Interest
expressed as a percentage, obtained by dividing the Capital Contributions made
by such Member by the Capital Contributions made by all Members, as adjusted
from time to time as provided in Section 9.2.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, unincorporated
organization, trust, governmental or regulatory body or other entity.

“Plan Asset Regulation” means U.S. Department of Labor Regulation § 2510.3-101.

“Profits” and “Losses” means, for any period, an amount equal to the LLC’s
taxable income, gain or loss for such year or other period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss or deduction required to be separately stated pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

(a) Any income of the LLC that is exempt from federal income tax or otherwise
described in Section 705(a)(1)(B) of the Code and not otherwise taken into
account shall be added to such taxable income or loss;

(b) Any expenditure of the LLC described in Section 705(a)(2)(B) of the Code and
non-deductible syndication costs described in Section 709 of the Code and not
otherwise taken into account shall be subtracted from such taxable income or
loss;

(c) If the Gross Asset Value of any asset differs from its adjusted basis for
federal income tax purposes at the beginning of such period, in lieu of
depreciation, amortization and other cost recovery deductions, there shall be
taken into account Depreciation for such period, and in lieu of a gain or loss
resulting from disposition of LLC property and taken into account in computing
taxable income or loss, there shall be taken into account gain or loss computed
by reference to the Gross Asset Value of such LLC property rather than its
adjusted basis for federal income tax purposes; and

(d) Items of income, gain, loss or deduction that are specifically allocated
pursuant to Section 4.2 shall not be taken into account in calculating Profits
and Losses.

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition under Federal law or Executive Order of the President of the United
States of America.

“Property” has the meaning ascribed thereto in the Recitals.

“Property Management Agreement” means any property management agreement in
respect of the Property or any portion thereof entered into in accordance with
the terms of this Agreement.

“Property Manager” means any property manager for the Property pursuant to the
Property Management Agreement, as such property manager shall be selected from
time to time in accordance with the terms of this Agreement. The initial
Property Manager shall be Boast Hotel Management Company LLC, an Affiliate of
TWC Member and controlled by TWC Principal.

 

10



--------------------------------------------------------------------------------

“Property Owner Member” means Spring Street Hotel Property II LLC, a Delaware
limited liability company.

“Property Owner Member Limited Liability Company Agreement” means the Amended
and Restated Limited Liability Company Agreement of Property Owner Member, as it
may be amended.

“Property Owning Affiliate” has the meaning ascribed thereto in the Recitals.

“Purchase Agreement” has the meaning ascribed thereto in the Recitals.

“Qualified Broker” shall mean a licensed commercial real estate broker
possessing at least ten (10) years of experience ending on the date of
appointment advising on the sale or net lease of urban hospitality properties
substantially similar in size, operating standard, and STR segment and market
area to the Hotel, and who is unaffiliated with the Members or their respective
Affiliates.

“Qualified Organization” has the meaning set forth in Section 514(c)(9)(C) of
the Code or any successor provision of similar import.

“Reimbursement Agreement” has the meaning ascribed thereto in Section 6.13.1.

“REIT” means Condor Hospitality Trust, Inc., a Maryland corporation.

“Reserves” means funds set aside by the Administrative Member as reserves in
amounts reasonably determined by the Administrative Member, in the Approved
Business Plan, the Approved Budget or otherwise, that are necessary or prudent
in the best interests of the LLC and the Subsidiaries (as reasonably determined
by the TWC Member) for future costs, expenses and payments not likely to be
covered out of any other account of the LLC or any Subsidiary, including
possible (a) capital expenditures and improvements and allowances in respect of
the Property and (b) escrow or reserve requirements under the Loan Documents.

“Secretary of State” has the meaning ascribed thereto in the Recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Help Notice” has the meaning ascribed thereto in Section 6.4.

“Sell-Out Deposit” has the meaning ascribed hereto in Section 13.1.3.

“Sell-Out Price” has the meaning ascribed thereto in Section 13.1.1.

“Seller” has the meaning ascribed thereto in the Recitals.

“SP Member” has the meaning ascribed thereto in Section 8.1.2.

“Subsidiary” means (a) any entity Controlled, directly or indirectly, by the
LLC, and (b) the Property Owning Affiliate and its sole member.

“Tax Matters Partner” has the meaning ascribed thereto in Section 10.4.

“Transfer” has the meaning ascribed thereto in Section 8.1.1.

 

11



--------------------------------------------------------------------------------

“Treasury Regulations” means the Treasury Regulations, including temporary
regulations, promulgated under the Code by the Internal Revenue Service.

“TWC Event of Default” means a TWC Event of Default as defined in the Property
Owner Member Limited Liability Company Agreement.

“TWC Guarantor” means (a) TWC Member and/or Affiliates of TWC Member, together
with TWC Principal, having as of the date of a Guaranty either individually or
in the aggregate shareholder’s total equity and/or Net Worth of at least
$6,125,000.00, as reported on its last financial statement prepared prior to the
date of the Guaranty, and (b) TWC Principal.

“TWC Member” has the meaning ascribed thereto in the Preamble.

“TWC OpCo Member Event of Default” means the occurrence of any of the following
events:

(a) any Bankruptcy Action of the TWC Member or TWC Principal with respect to any
Subsidiary or the LLC, or the TWC Member or TWC Principal; or

(b) a Transfer by, or with respect to, the TWC Member of its direct or indirect
LLC Interests in violation of Article 8; or

(c) a breach of this Agreement by TWC Member in its capacity as the
Administrative Member, after written notice and reasonable opportunity to cure
(if the matter giving rise to such event is reasonably susceptible to cure), not
to exceed five (5) Business Days in the case of any matter that can be cured by
payment of money, and one hundred twenty (120) days in the case of any matter
that is non-monetary in nature, subject to reasonable extension if the matter is
affected by the occurrence of Force Majeure);

(d) the TWC Member or any of its direct or indirect principals, officers,
directors or its or their respective Affiliates (including Property Manager)
commits fraud, gross negligence, or willful misconduct in connection with the
LLC or the Property or a criminal act; provided, that, any of the acts or events
described in this clause (d) shall not constitute a “TWC OpCo Member Event of
Default” if (1) no TWC Principal had any actual knowledge of the occurrence
thereof, (2) such person’s employment with the TWC Member or its Affiliates is
terminated, (3) TWC Member and Property Manager adopt commercially reasonable
practices to mitigate the risk of such occurrence happening, and (4) the TWC
Member makes the LLC whole for any losses within 30 days from discovery;

(e) the termination of the Property Management Agreement, but only if the
termination is based on an act of fraud, criminal conduct, misappropriation of
funds, or willful misconduct of the manager in connection the management and
operation of the Property; or

(f) a TWC Event of Default occurs.

“TWC OpCo Shortfall” means for the period commencing on the Closing Date and
ending on the date of closing of either (x) the sale of TWC Member’s Entire LLC
Interest pursuant to exercise by Condor Member of its option to purchase under
Section 13.5, or (y) a Capital Transaction, the sum of the Available Cash
Shortfall of TWC OpCo Member, if any, for all Fiscal Years and partial Fiscal
Years in that period.

“TWC Principal” means Alan Kanders.

 

12



--------------------------------------------------------------------------------

“TWC Property Owner Parent Member” means Supertel Limited Partnership, a
Virginia limited partnership.

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Eleventh Revised Edition, 2013, as published by the Educational Institute of the
American Hotel & Lodging Association, or any later edition, revision or
replacement thereof.

“U.S.” means the United States of America.

1.2 Construction. Words used herein, regardless of the number or any gender
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires, and, as used herein, unless the context clearly requires otherwise,
the words “hereof,” “herein,” and “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular provisions hereof.
References herein to any Article, Section or Exhibit shall be to an Article, a
Section or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The word “or” is not exclusive. The use herein of the word “include”
or “including”, when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

ARTICLE 2

THE LLC AND ITS BUSINESS

2.1 Formation of LLC; Admission of Members. The LLC was formed pursuant to the
provisions of the Act by executing and delivering the Certificate of Formation
to the Secretary of State in accordance with and pursuant to the Act. The
Members hereby confirm the formation of the LLC as a limited liability company
pursuant to the Act and that this Agreement shall constitute the operating
Agreement of the LLC. The Administrative Member shall take such actions as may
from time to time be necessary or appropriate under the laws of the State of
Delaware with respect to the formation, operation and continued good standing of
the LLC as a limited liability company. The Members shall execute, file and
record any amendments to the Certificate of Formation and any other documents
that, in the reasonable opinion of the Administrative Member, may be required or
appropriate under the laws of the State of Delaware and New York with respect to
the formation, operation and continued good standing of the LLC as a limited
liability company. The rights and liabilities of the Members, the management of
the affairs of the LLC and the conduct of its business shall be as provided in
the Act, except as herein otherwise expressly provided. The existence of the LLC
as a separate legal entity shall continue until cancellation of the Certificate
of Formation as provided in the Act and this Agreement.

2.2 Name. The name of the LLC is “SPRING STREET HOTEL OPCO II LLC”. The Members
shall operate the Business of the LLC under such name or use such other or
additional names as selected by the Administrative Member.

2.3 Principal Office. The LLC shall maintain its principal place of business at
c/o Three Wall Capital LLC, 1194 Kendrick Road NE, Atlanta, GA 30319 Attn: Alan
Kanders, or at such other location in the United States as the Administrative
Member may determine from time to time; provided that notice of such new
location is given to the Condor Member.

 

13



--------------------------------------------------------------------------------

2.4 Registered Office and Registered Agent. The address of the registered office
of the LLC in the State of Delaware is c/o National Registered Agents, Inc., 160
Greentree Drive, Suite 101, Dover, DE 19904. The address of the registered agent
of the LLC for service of process on the LLC in the State of Delaware is c/o
National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, DE
19904. The name of its registered agent at such address is National Corporate
Research, Ltd. The registered office and registered agent may be changed from
time to time by filing the address of the new registered office and/or the name
of the new registered agent with the Secretary of State pursuant to the Act.

2.5 Term. The existence of the LLC shall commence on the date of the filing of
the Certificate of Formation with the Secretary of State and continue until the
LLC is terminated or dissolved sooner, in accordance with the provisions of this
Agreement or by law.

2.6 Business and Purpose of the LLC.

2.6.1 The business purpose of the LLC (the “Business of the LLC”) is limited
solely to engaging in the following activities:

(a) Acquiring through the Operating Tenant a leasehold interest in the Property
and to, directly or indirectly, own, hold, sublease, sell, transfer, exchange,
and finance its leasehold interest, and improve, renovate, develop, redevelop,
operate and manage the Property; and

(b) transacting any and all lawful business for which a limited liability
company may be organized under the Act that is incident, necessary or
appropriate to accomplish the foregoing including, contracting for necessary or
desirable services of attorneys, accountants and other professionals.

2.6.2 The LLC shall not commingle its funds with those of any Affiliate or any
other Person. Funds and other assets of the LLC shall be separately identified
and segregated. All of the LLC’s assets shall at all times be held by or on
behalf of the LLC, and, if held on behalf of the LLC by another entity, shall at
all times be kept identifiable (in accordance with customary usages) as assets
owned by the LLC. The LLC shall maintain its own separate bank accounts, payroll
and books of account.

2.6.3 The LLC shall pay from its own assets (including contributions by the
Members) all obligations of any kind incurred by the LLC.

2.6.4 The LLC shall take all appropriate action necessary to ensure its
existence as a limited liability company in good standing under the laws of the
State of Delaware and shall otherwise comply with all formalities required by
the Act.

2.6.5 The LLC shall at all times hold itself out to the public (including any
Affiliate’s creditors) as a separate and distinct entity operating under the
LLC’s own name, and the LLC shall act solely in its own name and through its own
authorized agents, and the LLC shall correct any known misunderstanding
regarding the LLC’s status as a separate and distinct entity.

2.7 Ownership and Management of Subsidiaries. The parties hereto acknowledge
that in carrying out the purposes and powers of the LLC described in
Section 2.6, it may be necessary or desirable to directly or indirectly cause
any Subsidiary to take such action, including executing and delivering
Agreements or documents in such Subsidiary’s name. The provisions of this
Agreement regarding the management and governance of the LLC shall also apply to
the management and governance of the Subsidiaries, whether the Subsidiaries are
managed or controlled directly or indirectly by the LLC as a member, partner,
stockholder or otherwise. Any action to be taken by any such Subsidiary shall be
construed as an action taken by the LLC and shall be subject to the same rights
and limitations granted to and imposed on the Members under this Agreement.

 

14



--------------------------------------------------------------------------------

ARTICLE 3

MEMBERS AND INITIAL CAPITAL CONTRIBUTIONS

3.1 Names and Addresses of Initial Members. The addresses of the Members who are
Members on the date hereof are:

3.1.1 Condor Member: c/o Condor Hospitality Trust, Inc., 14800 Montgomery Lane,
Suite 220, Bethesda, MD 20814, Attn: Jonathan Gantt, Senior Vice President,
Chief Financial Officer.

3.1.2 TWC Member: c/o Three Wall Capital, LLC, 1194 Kendrick Road NE, Atlanta,
GA 30319 Attn: Alan Kanders.

3.2 Initial Capital Contributions.

3.2.1 Initial Capital Contributions. The Members acknowledge that (i) the TWC
Member and the Condor Member have contributed $[                    ] and
$[                    ], respectively as the initial Capital Contributions to
the LLC.

3.2.2 Failure of Property Owning Affiliate to Acquire Property. If the purchase
of the Property by the Property Owning Affiliate does not occur, the
Administrative Member will distribute to each Member within three (3) Business
Days after the return by wire transfer of immediately available funds the amount
of any initial Capital Contribution it has made to the LLC, and (iii) the LLC
shall dissolve.

3.3 Additional Contributions. Upon the making (or deemed making) of any Capital
Contributions), the Administrative Member shall update the Books and Records of
the LLC to reflect such Capital Contributions. Except as shall be expressly set
forth in this Article 3 and Articles 5 and 9 hereof, no Member shall be required
or permitted to (a) make any Additional Capital Contributions, (b) make any loan
to the LLC or any Subsidiary, or (c) cause to be loaned to such Member any money
or other assets of the LLC or any Subsidiary.

3.4 Rights with Respect to Capital.

3.4.1 Return Of Capital Contribution. Except as expressly provided in this
Agreement, no Member will have the right: (a) to demand a withdrawal, reduction,
or return of its Capital Contribution; (b) to demand property, other than cash,
in connection with any distribution by the LLC to the Members; (c) to bring an
action for partition against the LLC or any Subsidiary; or (d) to receive any
priority over any other Member in connection with any distribution by the LLC to
the Members.

3.4.2 No Interest on Capital Contributions. Except as expressly provided in this
Agreement, no Capital Contribution of any Member shall bear interest or
otherwise entitle the contributing Member to any compensation for use of its
Capital Contribution.

3.4.3 Credit to Capital Account. Except as otherwise specified herein, each
Capital Contribution by a Member to the LLC pursuant to this Agreement shall be
credited to the Capital Account of that Member as of the date such Capital
Contribution is received by the LLC from the Member in immediately available
funds.

 

15



--------------------------------------------------------------------------------

3.5 Capital Accounts.

3.5.1 Maintenance of Capital Accounts. A Capital Account shall be maintained for
each Member in accordance with Section 704(b) of the Code and Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Each Member’s Capital Account shall
initially be equal to its initial Capital Contribution. Each Member’s Capital
Account shall be increased by: (i) the amount of such Member’s additional
Capital Contributions (if any) to the LLC and (ii) the amount of any profit,
income and gain allocated to such Member pursuant to the provisions hereof. Each
Member’s Capital Account shall be decreased by: (i) the amount of any losses,
deductions and costs allocated to such Member pursuant to the provisions hereof
and (ii) the amount of all distributions to such Member including the fair
market value of assets distributed (net of liabilities securing such distributed
assets that such Member is considered to assume or take subject to) pursuant to
the provisions hereof.

3.5.2 Successor to Capital Accounts. If all or a portion of a Member’s Interest
is sold, assigned or otherwise transferred in accordance with the terms of this
Agreement, then the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred Interest.

3.5.3 Administration of Capital Accounts. This Section 3.5.3 and other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted and applied in a manner
consistent with such provisions. If the Administrative Member determines that it
is prudent to modify the manner in which the Capital Accounts or any charges or
credits thereto are computed in order to comply with such provisions, then the
Administrative Member may make such modification, where approved by the Condor
Member, but only if it is not likely to change distributions to any Member
pursuant to Section 5.1 or pursuant to Section 11.4 upon the dissolution of the
LLC. The Condor Member shall not unreasonably withhold, condition, or deny its
approval of a modification under this Section 3.5.3, if it will not have a
material adverse effect on the Condor Member or Condor Hospitality Trust Inc.,
and failure of the Condor Member to respond to a request for its approval within
five (5) Business Days after receipt of the request shall be deemed to be its
approval, if the request states in capitalized letters that it is made pursuant
to this Section 3.5.3 and that failure to respond within five (5) Business Days
shall be deemed to be an approval.

3.5.4 Repayment of Capital Accounts. Notwithstanding any other provision of this
Agreement or applicable law to the contrary, no Member shall be required or
obligated to repay to the LLC, any Member or any creditor of the LLC any portion
of any deficit balance in such Member’s Capital Account.

ARTICLE 4

ALLOCATION OF PROFITS AND LOSSES

4.1 Allocations of Profits and Losses.

4.1.1 After giving effect to Section 4.2, Profits for any Fiscal Year (or
portion thereof) not subject to Section 4.1.2 shall be allocated to the Members
in the same proportion as Available Cash is distributed (or would be distributed
if the LLC’s gross cash receipts during the Fiscal Year were otherwise available
for distribution) for the same Fiscal Year (or portion thereof).

 

16



--------------------------------------------------------------------------------

4.1.2 After giving effect to Section 4.2, and subject to Section 4.3, Profits
for any fiscal year (or portion thereof) for which any Net Capital Proceeds are
distributed to the Members shall be allocated to the Members as follows:

(a) First, to the Members pro rata in accordance with their respective
Percentage Interests, until the balance in the Members’ respective Capital
Accounts (increased for these purposes by each Member’s share of partnership
minimum gain, determined in accordance with Treasury Regulations
Section 1.704-2(g), and partner nonrecourse debt minimum gain, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3)) are equal to an
amount that if such amount were distributed in accordance with Section 5.1.2(a)
and taking into account all previous distributions under Section 5.1, the Condor
Member would realize an Internal Rate of Return equal to 12% (which, for the
avoidance of doubt, includes the return of one hundred percent (100%) of the
Condor Member’s Capital Contributions to the LLC);

(b) Second, to the Members pro rata in accordance with their respective
Percentage Interests, until the balance in the Members’ respective Capital
Accounts (increased for these purposes by each Member’s share of partnership
minimum gain, determined in accordance with Treasury Regulations
Section 1.704-2(g), and partner nonrecourse debt minimum gain, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3)) are equal to an
amount that if such amount were distributed in accordance with Section 5.1.2(b)
and taking into account all previous distributions under Section 5.1, the Condor
Member would realize an Internal Rate of Return equal to 15%;

(c) Third, to the Members pro rata in accordance with their respective
Percentage Interests, until the balance in the Members’ respective Capital
Accounts (increased for these purposes by each Member’s share of partnership
minimum gain, determined in accordance with Treasury Regulations
Section 1.704-2(g), and partner nonrecourse debt minimum gain, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3)) are equal to an
amount that if such amount were distributed in accordance with Section 5.1.2(c)
and taking into account all previous distributions under Section 5.1, the Condor
Member would realize an Internal Rate of Return equal to 20%; and

(d) Thereafter, to the Members pro rata in accordance with their respective
Percentage Interests.

4.1.3 After giving effect to Section 4.2, Losses for any fiscal year (or portion
thereof) shall be allocated to the Members as follows:

(a) First, to the Members who have previously been allocated Profits pursuant to
Sections 4.1.1 and 4.1.2(a)-(d), in the reverse order (and in the same ratios)
as prior allocations of Profits pursuant to Sections 4.1.1 and 4.1.2(a)-(d),
until the aggregate Losses allocated to each such Member pursuant to this
Section 4.1.3 are equal to the aggregate Profits allocated to that Member
pursuant to Sections 4.1.1 and 4.1.2(a)-(d); and

(b) Second, to the Members pro rata in proportion to their then Percentage
Interests.

4.2 Special Allocations.

4.2.1 Minimum Gain Chargeback. If there is a net decrease in partnership minimum
gain (within the meaning of Treasury Regulation Section 1.704-2(d)) for a fiscal
year, then there shall be allocated to each Member items of income and gain for
that year equal to that Member’s share of the net decrease in partnership
minimum gain, provided, that if the LLC has any discretion as to an exception
set

 

17



--------------------------------------------------------------------------------

forth pursuant to Treasury Regulation Section 1.704-2(f)(5), the Administrative
Member may exercise such discretion on behalf of the LLC. In the event that the
application of the minimum gain chargeback requirement would cause a distortion
in the economic arrangement among the Members, the Administrative Member may
request that the Internal Revenue Service waive the minimum gain chargeback
requirement pursuant to Treasury Regulation Section 1.704-2(f)(4). The foregoing
is intended to be a “minimum gain chargeback” provision as described in Treasury
Regulation Section 1.704-2(f) and shall be interpreted and applied in all
respects in accordance with that Treasury Regulation.

4.2.2 Member Minimum Gain Chargeback. If during a fiscal year there is a net
decrease in partner nonrecourse debt minimum gain (as determined in accordance
with Treasury Regulation Section1.704-2(i)(3)), then, in addition to the
amounts, if any, allocated pursuant to the preceding paragraph, any Member with
a share of that partner nonrecourse debt minimum gain as of the beginning of the
fiscal year shall, subject to the exceptions in Treasury Regulation
Section 1.704-2(i)(4) (including the exceptions analogous to those in Treasury
Regulation Section 1.704-2(f)(2), (3) and (5), provided, that if the LLC has any
discretion as to the exception set forth pursuant to Treasury Regulation
Section 1.704-2(f)(5) as made applicable by Treasury Regulation
Section 1.704-2(i)(4), the Administrative Member may exercise such discretion on
behalf of the LLC), be allocated items of income and gain for the year (and, if
necessary, for succeeding years) equal to that Member’s share of the net
decrease in the partner nonrecourse debt minimum gain. In the event that the
application of the partner nonrecourse debt minimum gain chargeback requirement
would cause a distortion in the economic arrangement among the Members, the
Administrative Member may request that the Internal Revenue Service waive the
minimum gain chargeback requirement pursuant to Treasury Regulation
Section 1.704-2(f)(4) and 1.704-2(i)(4). The foregoing is intended to be the
“chargeback of partner recourse debt minimum gain” required by Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted and applied in all
respects in accordance with that Treasury Regulation.

4.2.3 Qualified Income Offset and No Adjusted Capital Account Deficits. In the
event any Member unexpectedly receives any adjustments, allocations, or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) causing an Adjusted Capital Account Deficit, items of LLC income and
gain shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit of such Member as quickly as possible.

(a) This Agreement shall be deemed to include a “qualified income offset”
provision within the meaning of the Treasury Regulations under Section 704(b) of
the Code. Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Members on a priority basis to
the extent and in the manner required by such provision.

(b) To the extent that Losses or items of loss or deduction otherwise allocable
to a Member hereunder would cause such Member to have an Adjusted Capital
Account Deficit as of the end of the taxable period to which such Losses, or
items of loss or deduction, relate (after taking into account the allocation of
all items of income and gain for such taxable period), such Losses, or items of
loss or deduction, shall not be allocated to such Member and instead shall be
allocated to the Members in accordance with Section 4.1 as if such Member were
not a Member.

4.2.4 Member Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Article 4, LLC losses, deductions, or Code Section 705(a)(2) expenditures
that are attributable to particular partner nonrecourse liability shall be
allocated to the Member that bears the economic risk of loss for the liability
in accordance with Treasury Regulation Section 1.704-2(i).

 

18



--------------------------------------------------------------------------------

4.2.5 Reversal of Regulatory Allocations. To the extent that any item of income,
gain, loss or deduction has been specially allocated pursuant to this
Section 4.2. and such allocation is inconsistent with the way in which the same
amount otherwise would have been allocated under Section 4.1, subsequent
allocations under this Article 4 shall be made, to the extent possible and
permitted under Section 704 of the Code, to negate as rapidly as possible the
effect of all such inconsistent allocations under this Section 4.2.

4.2.6 Distributions of Property. Solely for the purpose of adjusting the Capital
Accounts of the Members, and not for tax purposes, if any property is
distributed in kind to any Member, the difference between its fair market value
(as determined in the judgment of the Administrative Member) and its Gross Asset
Value at the time of distribution shall be treated as gain or loss recognized by
the LLC and allocated pursuant to the provisions of this Article 4.

4.2.7 Transfer of Interest. Except to the extent otherwise required by the Code
and Treasury Regulations, if an Interest or part thereof is Transferred in any
fiscal year, the items of income, gain, loss, deduction and credit allocable to
such Interest for such fiscal year shall be apportioned between the Transferor
and the Transferee in proportion to the number of days in such fiscal year the
Interest is held by each of them, except that, if they agree between themselves
and so notify the Administrative Member within thirty (30) days after the
Transfer, then at their option, (i) all items or (ii) extraordinary items,
including capital gains and losses, may be allocated to the Person who held the
Interest on the date such items were realized or incurred by the LLC. At the
request of the Transferee, the Administrative Member shall make the election
provided for in Code Section 754.

4.2.8 Curative Allocations. The allocation method set forth in this Article 4 is
intended to allocate Profits, Losses, income, gain, loss, deduction and credit
to the Members for federal income tax purposes in accordance with their economic
interests in the LLC while complying with the principles of Sections 704(b),
704(c) and 752 of the Code and the Treasury Regulations promulgated thereunder.
If in the opinion of the Condor Member, the allocation of profits, losses,
income, gain, deduction and credit pursuant to the provisions of this Article 4
shall not (i) satisfy the requirements of Sections 704(b), 704(c) and/or 752 of
the Code or the Treasury Regulations promulgated thereunder, (ii) comply with
any other provisions of the Code or Treasury Regulations, or (iii) properly take
into account any expenditure made by the LLC or any Transfer of an Interest,
then, notwithstanding anything to the contrary contained in the preceding
provisions of this Article 4, Profits, Losses, income, gain, loss, deduction and
credit shall be allocated in such manner as the Condor Member shall determine to
be required so as to reflect properly (i), (ii) or (iii), as the case may be,
and this Agreement shall be amended without any action on the part of the
Members to reflect any such change in the method of allocating Profits, Losses,
income, gain, loss, deduction and credit; provided, however, that any change in
the method of allocating Profits, Losses, income, gain, loss, deduction and
credit shall not materially alter the economic Agreement between the Members in
a manner that negatively impacts the TWC Member; and provided further that any
such reallocation shall be consistent with and subject to the requirements of
Section 4.1.3.

4.2.9 Code Section 704(c). In accordance with Code Section 704(c) and the
Treasury Regulations promulgated thereunder, income, gain, loss, deduction and
credit with respect to any property contributed to the capital of the LLC shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the LLC for federal
income tax purposes and its initial Gross Asset Value. In the event the Gross
Asset Value of any LLC property is adjusted pursuant to the definition of Gross
Asset Value, subsequent allocations of income, gain, loss, and deduction with
respect to such asset shall take into account any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Treasury Regulations
promulgated thereunder. Any elections or other decisions relating to such
allocations shall be made by the Condor Member.

 

19



--------------------------------------------------------------------------------

4.2.10 Tax Allocations. Items of income, gain, deduction and loss determined for
income tax purposes shall be allocated, to the extent possible and except as
otherwise provided herein, in the same proportions as corresponding items that
enter into the calculation of Profits and Losses.

4.3 Certain Adjustments. It is intended that prior to a distribution of the
proceeds from a liquidation of the LLC pursuant to Section 11.4 hereof, the
positive Capital Account balance of each Member shall be equal to the amount
that such Member would receive if liquidation proceeds were distributed in
accordance with Section 5.1. Accordingly, notwithstanding anything to the
contrary in this Article 4 (other than Section 4.1.3), to the extent permissible
under Sections 704(b) of the Code and the Treasury Regulations promulgated
thereunder, Profits and Losses and, if necessary, items of gross income and
gross deductions, of the LLC for the year of liquidation of the LLC (or, if
earlier, the year in which all or substantially all of the LLC property is sold,
transferred or disposed of, other than in connection with an exchange that
qualifies as like-kind under Section 1031 of the Code) shall be allocated among
the Members so as to bring the positive Capital Account balance of each Member
as close as possible to the amount that such Member would receive if the LLC
were liquidated and all of the proceeds were distributed in accordance with
Section 5.1.

4.4 Withholding Taxes.

4.4.1 Authority to Withhold; Treatment of Withheld Tax. Notwithstanding any
other provision of this Agreement, each Member hereby authorizes the LLC to
withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the LLC or any of its Affiliates (pursuant to Section 1446 of the
Code or any other similar provision of United States federal, state or local or
non-United States tax law) with respect to such Member’s interest in the LLC or
as a result of such Member’s participation in the LLC. If and to the extent that
the LLC shall be required to withhold or pay any such withholding or other
taxes, such Member shall be deemed for all purposes of this Agreement to have
received a payment from the LLC as of the time such withholding or other tax is
required to be paid, which payment shall be deemed to be a distribution pursuant
to Section 5.1 with respect to such Member’s Interest to the extent that such
Member (or any successor to such Member’s Interest) would have received a
distribution but for such withholding. To the extent that the aggregate of such
payments for any period exceeds the distributions that such Member would have
received for such period but for such withholding, the Administrative Member
shall notify such Member as to the amount of such excess and such Member shall
make a prompt payment to the LLC of such amount by wire transfer of immediately
available U.S. dollars.

4.4.2 Withholding from Distributions of Property. If the LLC makes a
distribution in kind and such distribution is subject to withholding or other
taxes payable by the LLC on behalf of any Member, such Member shall make a
prompt payment to the LLC of the amount required to be withheld.

4.5 Income Tax Reporting. Each Member is aware of the income tax consequences of
the allocations made by this Article 4 and hereby agrees to be bound by the
provisions of Article 4 in reporting such Member’s share of LLC income and loss
for federal and state income tax purposes.

ARTICLE 5

DISTRIBUTIONS; REPAYMENT OF MEMBER LOANS

5.1 Distributions. Except as provided in this Section 5.1 and Sections 5.2,
Available Cash and Net Capital Transaction Proceeds shall be distributed from
time to time subject to the Condor Member’s reasonable approval, but no less
often than quarterly for Available Cash, and as soon as practical (but in no
event later than thirty (30) days) after receipt of Net Capital Transaction
Proceeds, to the Members, in each case to the extent of available funds, as
follows:

5.1.1 Distributions of Available Cash. Available Cash shall be allocated between
and distributed to the Condor Member and TWC Member in the following amounts and
priorities for each Fiscal Year:

(a) First, to the Condor Member until Condor Member has received from
distributions under this Section 5.1.1(a) for the Fiscal Year an amount equal to
Condor Member’s Minimum Preferred Return for that Fiscal Year;

 

20



--------------------------------------------------------------------------------

(b) Second, to the TWC Member until TWC Member has received from distributions
under this Section 5.1.1(b) for the Fiscal Year an amount equal to TWC Member’s
Minimum Preferred Return for that Fiscal Year; and

(c) Third, any remaining Available Cash for the Fiscal Year to the Condor Member
and TWC Member in proportion to their respective Percentage Interests.

If the Available Cash for a Fiscal Year is insufficient to pay any part of a
Member’s Minimum Preferred Return for that Fiscal Year, the unpaid amount shall
not thereafter be payable and shall not be carried forward or accumulated for
payment from Available Cash in any subsequent Fiscal Year. The Available Cash
for a Fiscal Year refers to the Available Cash from operation of the LLC for
that Fiscal Year, even if the amount of Available Cash for the Fiscal Year is
not determined and distributed until the next Fiscal Year. Distributions of
Available Cash are a return on, and not a return of, Capital Contributions;

5.1.2 Distributions of Net Capital Transaction Proceeds. Following distribution
to TWC Member of any TWC OpCo Shortfall, Net Capital Transaction Proceeds shall
be allocated between and distributed to the Condor Member and TWC Member in the
following amounts and priorities:

(a) First, to the Members, pro rata in accordance with their Percentage
Interests, until Condor Member has received a twelve percent (12%) Internal Rate
of Return from the aggregate distributions under this Section 5.1 (which, for
the avoidance of doubt, (x) includes the return of one hundred percent (100%) of
Condor Member’s Capital Contributions to the LLC, and (y) shall be increased to
give effect to distributions made to any Condor Member Affiliate under the
operating agreement of Operating Tenant);

(b) Second, to the Members, pro rata in accordance with their Percentage
Interests, until such time as the Condor Member has received a fifteen percent
(15%) Internal Rate of Return from the aggregate distributions under this
Section 5.1 (and as such distributions are deemed increased in the manner
specified in (y) of Section 5.1.2(a));

(c) Third, to the Members, pro rata in accordance with their Percentage
Interests, until such time as the Condor Member has received a twenty percent
(20%) Internal Rate of Return from the aggregate distributions under this
Section 5.1 (and as such distributions are deemed increased in the manner
specified in (y) of Section 5.1.2(a)); and

(d) Fourth, to the Members, pro rata in accordance with their Percentage
Interests, following such time as the Condor Member has received a twenty
percent (20%) Internal Rate of Return from the aggregate distributions under
this Section 5.1 (and as such distributions are deemed increased in the manner
specified in (y) of Section 5.1.2(a)).

 

21



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the amount of any Available Cash or Net Capital
Transaction Proceeds that is distributable to (and would but for this provision
otherwise be paid to) any Declining Member under this Section 5.1 or 11.4.3
shall instead be paid to any Non-Declining Member in repayment in whole or in
part as the case may be of any Member Loans made by such Non-Declining Member to
such Declining Member, together with any interest thereon, to be applied first
to accrued and unpaid interest thereon and then to the principal balance
thereof, in the order in which such Member Loans were made, so that the Member
Loan longest outstanding is fully repaid prior to the payment of interest or
principal on any Member Loan made after the date on which the longest
outstanding Member Loan was made. Any such payment that would otherwise be
distributed hereunder to a Declining Member that is made to the Non-Declining
Member who has made a Member Loan shall be treated for all purposes of this
Agreement as having been distributed to the Declining Member. The distributions
paid on the Member Loan shall nonetheless be considered distributions to the
Declining Member for all purposes under this Agreement, including but not
limited to determination of the Declining Member’s Capital Contribution Balance
and whether the Declining Member has received it Minimum Preferred Return.

5.2 Available Cash Upon Dissolution. Available Cash and Net Capital Transaction
Proceeds distributed in Dissolution of the LLC shall be distributed by the
Administrative Member in accordance with Section 11.4 of this Agreement.

5.3 Effect of Transfers. Distributions with respect to an LLC Interest shall be
made to the Person reflected on the Books and Records of the LLC as owning that
LLC Interest on the date of the distribution.

ARTICLE 6

MANAGEMENT

6.1 Management of the LLC. Subject to the terms and provisions of this
Agreement, the Business of the LLC shall be managed by a single manager. TWC
Member, as Administrative Member, is hereby designated as the sole manager of
the LLC pursuant to Sections 18-101(10) and 18-401 of the Act, and shall operate
the LLC solely in accordance with the Approved Business Plan and Approved Budget
and this Agreement. Administrative Member shall act in good faith and in the
best interests of the LLC, and shall devote such time and attention as shall be
appropriate to manage and supervise the Business of the LLC properly and
efficiently.

6.2 Designation and Authority of the Administrative Member.

6.2.1 Subject to the terms of Section 6.3 hereof, including compliance in all
material respects with the Approved Budget and Approved Business Plan, the
day-to-day management and administration of the LLC and its Subsidiaries shall
be the responsibility of the Administrative Member, who shall have all rights
and powers set forth in this Agreement for the day-to-day management and
administration of the business and affairs of the LLC and the Subsidiaries.

6.2.2 In connection with the duties of the Administrative Member set forth in
Section 6.2.1, the Administrative Member shall have the duty, right, power, and
authority, at such times as the Administrative Member shall determine to do, to
permit or cause the LLC for itself or on behalf of each Subsidiary to do any of
the following:

(a) prepare or supervise the preparation of the Business Plan and the Budget,
any appropriate budgets for the operations of the Property and each Subsidiary,
subject to the approval of the Condor Member as provided in Section 6.3 hereof;

 

22



--------------------------------------------------------------------------------

(b) manage the LLC and each Subsidiary in accordance with the Approved Business
Plan and Approved Budget then in effect;

(c) oversee and supervise the Property Manager in connection with (i) all
existing contracts and agreements, and renewals thereof and (ii) the making of
new or additional contracts and Agreements for electricity, gas, telephone,
cleaning, refuse disposal, vermin extermination and for any other utilities or
services which the Administrative Member may consider advisable, but in each
case of clauses (i) and (ii) above, only in accordance with the current Approved
Business Plan and the Approved Budget;

(d) oversee and supervise the making of all repairs and replacements which are
within the guidelines established in the Approved Business Plan and the Approved
Budget then in effect and the making of all other material repairs and
replacements approved by the Condor Member or made under circumstances which the
Administrative Member considers in the exercise of its reasonable judgment to
constitute an Emergency;

(e) oversee the collection of all revenues, rents, fees and income from the
Property;

(f) oversee all contractors working at the Property in connection with the
renovation of the Property whether relating to any property improvement plan or
otherwise;

(g) oversee all room sales and marketing activities at the Property;

(h) review any and all insurance of any kind or nature including, but not
limited to, property damage (including fire, acts of terrorism and all other
risks), theft, public liability, loss of rents and business interruption and
workmen’s compensation insurance obtained and paid for by the LLC or any
Subsidiary in connection with the Property. The Administrative Member shall have
the responsibility for the placement and maintenance of all insurance for the
Property required pursuant to the Loan Documents;

(i) subject to the Approved Business Plan, the Approved Budget and the Operating
Lease, as and when appropriate in the Administrative Member’s reasonable
discretion, retain service professionals necessary to provide services with
respect to the Property;

(j) to the extent that there are excess funds of the LLC or any Subsidiary which
the Administrative Member determines are not then required in connection with
the Business of the LLC, temporarily invest or cause to be invested such excess
funds in any investment permitted under the Loan Documents and in a manner
consistent with the Approved Business Plan and the Approved Budget;

(k) prosecute, protect, defend and settle or cause to be prosecuted, protected,
defended and settled all LLC and Subsidiary rights, including rights and title
to LLC Property;

(l) subject to the Approved Business Plan, the Approved Budget and the Operating
Lease, open and maintain financial institution and investment accounts (with the
approval of the Condor Member), drawing checks and other orders for the payment
of money, and designating individuals with authority to sign or give
instructions with respect to those accounts and arrangements;

(m) to the extent that funds of the LLC are available therefor, pay debts and
obligations of the LLC and cause the Subsidiaries to pay, perform, and comply
with, their obligations, including but not limited to obligations under the Loan
Documents and Franchise Agreement;

 

23



--------------------------------------------------------------------------------

(n) execute and deliver such documents that the Administrative Member may deem
necessary or appropriate in furtherance of the Business of the LLC; and

(o) perform other normal business functions and otherwise operate and manage the
business and affairs of the LCC in accordance with, and as limited by, this
Agreement.

6.3 Preparation of Business Plan and Budget.

6.3.1 Business Plan. In connection with the management of the LLC’s operations,
the Administrative Member shall be responsible for the preparation for each
Fiscal Year or portion thereof during the term of this Agreement of a business
plan for the operation and management of the Property (the “Business Plan”), in
substantial conformity to the form attached hereto as Exhibit D. The Business
Plan shall set forth in reasonable detail (i) an annual forecast of revenues and
expenses of the Property, (ii) an annual estimate of expected distributions to
the Members, (iii) the Administrative Member’s estimation of required Reserves,
and (iv) any contemplated construction, renovation or repair of the Property.
The Business Plan shall be prepared by the Administrative Member and shall be
subject to the approval of the Condor Member (as provided in Section 6.3.3
below). Except with respect to the Budget Overruns Provision and as otherwise
provided in this Agreement, the Administrative Member shall be authorized to
make only those expenditures and take only those actions which are included in,
or contemplated by, the Approved Business Plan and the Approved Budget then in
effect; provided, however, that the Administrative Member shall also be
authorized to make or cause any Subsidiary to make any additional expenditures
under circumstances which in the Administrative Member’s reasonable judgment
constitute an event or condition (collectively, an “Emergency”) requiring
immediate action (a) for protection of the Property from imminent danger or
damage or destruction, (b) for the avoidance of a risk of imminent personal
injury or property damage to occupants, tenants or other persons, or (c) for the
avoidance of any criminal liability on the part of the LLC or any Subsidiary
arising out of the failure to comply with fire or life safety legal requirements
at the Property (such event or condition described in this clause (c) shall be
referred to as a “Fire/Life Safety Emergency”). With respect to any expenditures
made pursuant to a specific Emergency, the Administrative Member shall
(i) promptly contact the Condor Member prior to, if reasonably practical to do
so, or promptly after the making of such expenditures, and (ii) provide or cause
the Property Manager to provide a reasonably detailed explanation of the
Emergency, and the costs expended in connection therewith.

6.3.2 Budget. In connection with the management of the LLC’s and the
Subsidiaries’ operations, the Administrative Member shall be responsible for the
preparation of a reasonably detailed estimated annual budget for the Property
and the operations and renovation thereof (collectively, the “Budget”), in
substantial conformity to the form attached hereto Exhibit D. The Budget will be
prepared on a line-item basis, which sets forth the estimated costs and expenses
to be incurred by the LLC and the Subsidiaries in connection with the operation
and management of the Property for each calendar quarter in the next ensuing
Fiscal Year as well as a total budget for such Fiscal Year, and includes all
anticipated income, operating expenses, working capital and other necessary
Reserves and capital expenditures and renovations. Once approved by the Condor
Member, the Approved Budget shall not be revised without the approval or the
direction of the Condor Member pursuant to Section 6.3.3 below. Notwithstanding
anything to the contrary contained herein, (i) the Administrative Member is
authorized to spend up to an additional ten (10%) percent for any budgeted line
item in an Approved Budget for a period not exceeding in the aggregate five
(5%) of the total Approved Budget, (ii) if there is an increase in revenue over
the budgeted line items for revenue in the Approved Budget, the budgeted line
items in the Approved Budget for discretionary expenses shall be increased by a
corresponding and proportional amount, and (iii) if there is a decrease in
revenue under the budgeted line items for revenue in the Approved Budget, the
budgeted line items in the Approved Budget for discretionary expenses shall be
decreased by a corresponding and proportional amount (the “Budget Overruns
Provision”). Administrative Member shall provide or cause the Property Manager
to provide an explanation of conditions giving rise to budget overruns.

 

24



--------------------------------------------------------------------------------

6.3.3 Process for Approval. The Members have approved an initial Business Plan
and Budget for the LLC for the 2016 Fiscal Year, which is (or shall prior to the
Closing Date be) attached hereto as Exhibit D. For the Fiscal Year of the LLC
commencing on January 1, 2017, and for each Fiscal Year thereafter, the
Administrative Member shall submit a proposed Budget and Business Plan, in such
form as on Exhibit D, (i) no later than November 15, 2016 with respect to the
Fiscal Year commencing on January 1, 2017, and (ii) no later than October 1
preceding each Fiscal Year with respect to each Fiscal Year thereafter. The
Condor Member shall, after its receipt of such Budget and/or Business Plan,
either (a) approve the Budget and/or Business Plan, or (b) advise the
Administrative Member in writing of the Condor Member’s detailed objections
thereto. If the Condor Member has any objections to the proposed Budget or
Business Plan, the Condor Member and Administrative Member shall endeavor to
resolve any disagreements with respect thereto prior to January 1 of the
following calendar year; provided that if they are unable to agree upon any
provision of the proposed Budget or Business Plan, then the Administrative
Member shall utilize the final Budget or Business Plan applicable to the
immediately preceding Fiscal Year, with up to an additional ten (10%) percent
increase above such Budget or Business Plan (excluding from both any Necessary
Expenses), except that any Necessary Expenses shall not be subject to objection
and may be added to the Budget without giving effect to the referenced Budget
Cap. The Budget and Business Plan, once approved or finalized by the Condor
Member pursuant to this Section 6.3.3, or modified as provided in this
Section 6.3.3, shall be referred to herein as the “Approved Budget” and the
“Approved Business Plan”.

6.4 Major Decisions. Notwithstanding anything to the contrary contained in
Section 6.2 above or otherwise contained in this Agreement, the Administrative
Member shall not cause the LLC to make any Major Decision without obtaining the
approval of the Condor Member, which approval shall not be unreasonably
withheld, denied, conditioned, or delayed. The making of any Major Decision
shall require the unanimous consent of the Members. “Major Decisions” shall mean
decisions to do any of the following with respect to the LLC or any Subsidiary:

6.4.1 Adopt, approve or amend any Business Plan or Budget for the activities for
the Property or for the operations of the LLC and its Subsidiaries other than in
accordance with Section 6.2 (it being understood and agreed that the Budget
attached hereto as Exhibit D is hereby approved by the Condor Member);

6.4.2 establish, increase or reduce Reserves not expressly provided for in the
Approved Business Plan or in the Approved Budget, unless required by the
Franchise Agreement;

6.4.3 enter into, or cause or permit any Subsidiary to enter into any contract
or other arrangement if (a) it would, or are reasonably anticipated to, exceed
$25,000 in the aggregate, (b) it has a term in excess of one year, (c) it is not
terminable by the LLC or applicable Subsidiary without payment or penalty upon
no more than thirty (30) days’ notice, (d) it provides for any automatic renewal
terms greater than thirty (30) days, or (e) it is for the employment of any
Hotel employees. Furthermore, except as contemplated in the Approved Budget,
enter into, or cause or permit any Subsidiary to enter into, any contract or
other arrangement which (i) provides for the payment of sums not authorized in
the Approved Budget of more than $25,000, or in the case of a repair of any
payment of more than $25,000, (ii) would give rise to a lien upon all or any
part of the Property, (iii) is a lease of any part of the Property, (iv) relates
to alterations to the exterior, interior or structural design of the Property,
or (v) is a contract or arrangement for multiple guest rooms in the Hotel and/or
multiple days that (x) exceed a 1-year term and/or (y) exceed 40% of the Hotel’s
guest room inventory for a period of 14 days or more, or (z) exceed 50 room
nights and have a negotiated net rate of $55 per night or less, including
promoting such rates

 

25



--------------------------------------------------------------------------------

online or in print ads, such as coupons; or amend in a manner materially adverse
to the LLC or applicable Subsidiary or terminate, other than in accordance with
its terms, any contract or arrangement described in this Section 6.4.3 that
Administrative Member was not authorized to enter into or cause or permit any
Subsidiary to enter into without the consent of all of the Members;

6.4.4 except (x) as provided in Section 3.2.1, or (y) as may be required under
the Option Agreement, or (z) as contemplated in the then current Approved
Business Plan or Approved Budget, directly or indirectly, sell, transfer,
encumber or exchange or otherwise dispose of the LLC Property or any portion
thereof or any other assets of or for the LLC or any Subsidiary (or any related
group of such transactions); or acquire any other real property or asset for the
LLC or any Subsidiary;

6.4.5 cause or permit the LLC or any Subsidiary to incur, amend, modify,
increase, extend, prepay, guarantee or refinance any borrowing (including
mezzanine financing) or indebtedness (except for trade payables or other
operational indebtedness incurred in the ordinary course of business) of the LLC
or any Subsidiary or with respect to the LLC Property;

6.4.6 enter into, amend or modify or cause or permit any Subsidiary to enter
into, amend or modify the Loan Documents, any Loan Guaranty or any Guaranty,
except for any modification of the Loan Documents (other than any Loan Guaranty
or Guaranty in which the Condor Member or any of its Affiliates is a guarantor)
which is an Immediate Decision;

6.4.7 consolidate or merge the LLC or any Subsidiary with or into any Person, or
effectuate a new venture, or liquidate or dissolve the LLC or any Subsidiary;

6.4.8 issue, sell or redeem or grant options with respect to, or enter into any
agreement or letter of intent to do the same, any securities or membership
interests of the LLC or any Subsidiary;

6.4.9 select the LLC’s and Subsidiaries’ legal, tax, auditing or accounting
service providers not expressly provided for in the Approved Business Plan or in
the Approved Budget, provided that the Approved Accountants are approved as the
LLC’s accountants;

6.4.10 enter into any settlement with any taxing authority (federal, state or
local) on behalf of the LLC or any Subsidiary, or any governmental authority
regarding any pending or threatened condemnation or eminent domain proceedings;

6.4.11 amend or modify this Agreement or the Certificate of Formation or the
organizational documents of any Subsidiary;

6.4.12 to the extent not expressly provided in the Approved Business Plan then
in effect, cause or consent to any change in the use, any zoning law or
entitlement relating to the Property or cause or permit any Subsidiary to do so
or cause or permit a change in title or the condition of title to the Property;

6.4.13 adopt any insurance program (provided that the insurance program for the
Property on the date hereof is hereby approved by the Condor Member), reduce or
increase the scope of the insurance program for the LLC or its Subsidiaries or
settle or adjust any insurance claim under policies maintained by the LLC or any
Subsidiary in excess of $25,000 for any single occurrence, or in excess of
$50,000 in the aggregate in any Fiscal Year.

 

26



--------------------------------------------------------------------------------

6.4.14 settle any claim, cause of action, suit, declaration, judgment or other
litigation on behalf of the LLC or any Subsidiary that involves monetary damages
of $50,000 or more in any one instance, or $100,000 or more in any Fiscal Year;

6.4.15 make any Distributions other than as expressly set forth in Section 5.1
hereof;

6.4.16 perform any act (other than an act required by this Agreement) which
would subject or purport to subject, at the time such act occurred, the Condor
Member to personal liability or cause the Condor Member to guarantee or be
deemed to become a guarantor or surety of any indebtedness of the LLC or any
Subsidiary (including the Loan);

6.4.17 take any Bankruptcy Action or permit or cause any Subsidiary to take any
Bankruptcy Action;

6.4.18 for so long as any indebtedness remains outstanding under the Loan,
Transfer any direct or indirect legal or beneficial interests in the LLC or any
Subsidiary without complying with the applicable provisions of the applicable
Loan Documents, and for so long as a Franchise Agreement is in effect, Transfer
any direct or indirect legal or beneficial interests in the LLC or any
Subsidiary without complying with the applicable provisions of the Franchise
Agreement;

6.4.19 terminate or modify any Operating Lease;

6.4.20 Enter into, amend, modify or change any agreement with any Affiliate of
Administrative Member, TWC Member or TWC Principal, which shall be the sole and
exclusive right of Condor Member on behalf of the LLC or any Subsidiary;

6.4.21 Making of any matter or decision relating to environmental conditions
concerning the Property, including, without limitation, selecting of
environmental engineers or consultants and adopting and implementing any
operation and maintenance program or any other program or action to remove or
otherwise remediate hazardous materials;

6.4.22 In the event of any casualty or condemnation affecting the Property or
any portion thereof, making any decisions regarding the rights of Operating
Tenant under the Operating Lease concerning the casualty or condemnation;

6.4.23 Except as may be otherwise expressly provided for herein, the making of
any request that the Members make Additional Capital Contributions to the
Company;

6.4.24 Approve any alteration, renovation or improvement of the Property whether
pursuant to a Franchise Agreement, applicable law or otherwise that is in excess
of $25,000 per year or that is not in the Approved Budget, or requires the
consent of the Property Owning Affiliate under the Operating Lease; and

6.4.25 Amend, modify, terminate, or waive any rights under the Franchise
Agreement or Property Management Agreement or permit any Subsidiary to do so.

Notwithstanding anything contained in this Agreement to the contrary, including
this Section 6.4 and Section 6.5, if the TWC Member is removed as the
Administrative Member in accordance with this Agreement, its approval of Major
Decisions and Immediate Decisions shall not be required, except for the
following Major Decisions, which shall require the approval of the TWC Member,
which shall not be unreasonably withheld, denied, conditioned, or delayed:
(a) any Major Decision if the taking or

 

27



--------------------------------------------------------------------------------

consenting to the action contemplated by the Major Decision would trigger
recourse or liability under (x) any Guaranty given by TWC Principal or any
Affiliate of TWC Principal, or (y) any Major Decision which would result in the
TWC Member’s interest being diluted, including by the admission of an additional
Member to the LLC or other any action under Section 6.4.8, unless the Percentage
Interests of the Condor Member and TWC Member are diluted proportionately (or
disproportionately where the TWC Member Percentage Interest is diluted by less
than a proportionate amount. Whether it is the Administrative Member, the Condor
Member shall have the right to propose a Major Decision for approval by the
Administrative Member (if it has a right of approval), which shall not be
unreasonably withheld, denied, conditioned, or delayed. The Administrative
Member shall implement any Major Decisions proposed by the Condor Member that
are approved.

Administrative Member shall (i) promptly provide to Condor Member a copy of any
written notice of default received by Administrative Member which was given by
the Lender under any of the Loan Documents or by Franchisor under the Franchise
Agreement (a “Loan/Franchise Default”) and (ii) confer with Condor Member
regarding its plan or recommendation for curing the Loan/Franchise Default on a
timely basis taking into account the length of any cure period provided in the
Loan Documents or Franchise Agreement, as applicable. If any action proposed or
required by Administrative Member to cure the Loan/Franchise Default (the
“Curative Action”) requires the approval of Condor Member under the terms of
this Agreement, Condor Member shall promptly provide its approval or
disapproval. If (a) Condor Member has provided or is deemed to have provided,
its approval to the Curative Action, and Administrative Member has not promptly
commenced the Curative Action or is not proceeding with due diligence to
complete the Curative Action within the cure period for the Loan/Franchise
Default, (b) the Condor Member disapproves the Curative Action and has offered
an alternative to such Curative Action that Administrative Member is unwilling
to pursue, or (c) the Administrative Member does not promptly propose the
Curative Action, then Condor Member may give to Administrative Member up to five
(5) business days’ prior written notice (the exact length of the advance notice
to be reasonably determined by Condor based upon the length of the remaining
cure period for the particular Loan/Franchise Default) of its intent to cure the
Loan/Franchise Default (the “Self-Help Notice”). If, within the designated
period following the giving of the Self-Help Notice, the Loan/Franchise Default
has not been cured, the Administrative Member has not commenced or proceeding
with due diligence to complete the Curative Action approved by the Condor Member
, or if not previously done, delivers to the Condor Member a proposed Curative
Action which the Condor Member approves, the Condor Member is authorized (but
not obligated) to take the Curative Action or make such payments on the LLC’s
behalf and at the LLC’s expense, as the Condor Member determines in its
reasonable discretion are necessary to cure the Loan/Franchise Default before
expiration of any applicable cure period. Administrative Member shall use LLC
funds to reimburse to Condor Member any payments made by Condor Member and pay
expenses reasonably incurred by Condor Member in its effort to cure the
Loan/Franchise Default, and if insufficient funds exist for such purpose, the
Administrative Member shall, and Condor Member may, require Additional Capital
Contributions under Section 9.1. In such case, Administrative Member and Condor
Member will coordinate their respective efforts to cure the Loan/Franchise
Default, and Condor Member’s election to undertake cure efforts shall not be
deemed a breach by Administrative Member of any of its obligations under this
Agreement. In the event that TWC Member is removed as Administrative Member, the
then Administrative Member shall promptly provide to TWC Member a copy of any
written notice of a Loan/Franchise Default and if there exists a Loan/Franchise
Default that could trigger liability under any of the Loan Guaranties or the
Franchise Guaranty, TWC Member shall have the same rights as Condor Member under
this paragraph, including the right to give a Self-Help Notice and to cure such
Loan/Franchise Default, and the then Administrative Member shall have the same
obligations to TWC Member as Administrative Member has to Condor Member in this
paragraph.

 

28



--------------------------------------------------------------------------------

6.5 Property Management and TWC Member Affiliate Agreement Decisions.
Notwithstanding any other provision of this Agreement, the Condor Member shall
have the exclusive right without the consent or approval of the TWC Member being
required, on behalf of the LLC or any Subsidiary, whether the Condor Member is
the Administrative Member, to enforce the terms of the Property Management
Agreement against the Property Manager or any other contract between the LLC or
a Subsidiary and an Affiliate of the Administrative Member, TWC Member or TWC
Principal, and otherwise act on behalf of the LLC as the contract party to the
Property Management Agreement or any other contract between the LLC or a
Subsidiary and an Affiliate of the Administrative Member, TWC Member or TWC
Principal, including but not limited to granting or withholding consents and
approvals, and making any other decisions required or permitted to be made
thereunder, and exercising termination rights contained in the Property
Management Agreement. TWC Member shall not dispute, challenge or impede any such
Condor Member action.

6.6 Immediate Decisions. Notwithstanding anything to the contrary contained in
Section 6.2 above or otherwise contained in this Agreement, the Administrative
Member shall not cause the LLC to make any Immediate Decision without obtaining
the approval of the Condor Member, which approval shall not be unreasonably
withheld, denied or conditioned. The making of any Immediate Decision shall
require the unanimous approval of the Members. “Immediate Decisions” shall mean
decisions to do any of the following with respect to the LLC or any Subsidiary:

6.6.1 Amendments of the Loan Documents (excluding any Loan Guaranty) required by
the Lender under any provision of Loan Documents allowing the Lender to correct
scrivener’s errors;

6.6.2 Approval or modification of accounting policies, including selection or
modification of significant accounting methods of the Company or any Subsidiary;

6.6.3 (a) making or revoking any tax election, adopting or changing any tax
accounting method by or on behalf of the LLC or any Subsidiary; provided that an
election under Section 754 of the Code shall be made at the request of any
Member, (b) change the taxable year for federal, state or foreign income tax
purposes of the LLC or any Subsidiary, or (c) approve a like kind exchange
pursuant to Section 1031 of the Code;

6.6.4 Making or incurring by the LLC or any Subsidiary of Compliance Expenses;
and

6.6.5 Making or incurring by the LLC or any Subsidiary of expenditures in excess
of $25,000.00 in the aggregate to address any Emergency, other than a Fire/Life
Safety Emergency.

If the Administrative Member desires to obtain the Condor Member’s approval of
any Immediate Decision, it shall deliver notice of the proposed Immediate
Decision to the Condor Member accompanied by the information necessary for the
Condor Member to determine whether to approve, and unless the Condor Member
delivers to the Administrative Member its response to the proposal within ten
(10) Business Days (except three (3) Business Days for Immediate Decisions under
Section 6.6.5) after receipt of the request and information, the Condor Member
shall be deemed to have approved the proposed Immediate Decision, if the
Administrative Member’s notice states in capitalized letters that it is made
pursuant to this Section 6.6 and that failure to respond within ten
(10) Business Days or three (3) Business Days, as applicable, shall be deemed to
be an approval. Whether it is the Administrative Member, the Condor Member shall
have the right to propose a Major Decision for approval by the Administrative
Member (if it has a right of approval), and the same time periods for response
and deemed approval applicable to Administrative Member’s requests for approval
shall also be applicable to the Condor Member’s requests for approval. The
Administrative Member shall implement any Immediate Decisions proposed by the
Condor Member that are approved.

 

29



--------------------------------------------------------------------------------

6.7 Authority of Members to Deal with LLC and Advances and Reimbursement to the
Members. The Members shall be entitled to receive, out of LLC funds available
therefor and only to the extent provided for in the Approved Budget or the
Approved Business Plan, reimbursements of all reasonable actual and
out-of-pocket costs and expenses incurred in connection with the Acquisition,
the Business of the LLC and reasonable LLC organizational costs, including
amounts expended that are related to the filing of the Certificate of Formation
and the formation of the LLC (but without duplication of any expenses reimbursed
under any Affiliate Agreements). The costs and expenses incurred by the Members
as of the date hereof, and estimated to be incurred as of the Closing Date,
shall be reimbursable costs and expenses of the LLC as set forth on Exhibit B
attached hereto (as may be amended). The costs and expenses incurred by a Member
that are not reimbursable costs and expenses to such Member pursuant to this
Section 6.7 shall be paid by such Member, and such payments shall not constitute
Capital Contributions, Member Loans, or any other loans to the LLC or any Member
and shall not increase the Capital Account of such Member.

6.8 Limitations on Liability of the Administrative Member to the Members. Any
other provision of this Agreement to the contrary notwithstanding, neither the
Administrative Member nor its Affiliates nor any Member shall be liable for the
return of any Capital Contributions of the Members or for any portion thereof,
it being expressly understood that any return of capital shall be made solely
from the assets of the LLC, nor shall the Administrative Member, any Member or
any of their Affiliates be required to pay to the LLC or to any Member any
capital deficits of any Member upon Dissolution of the LLC or otherwise.

6.9 Other Business Ventures. The LLC and the Members: (a) recognize that the
Members and their Affiliates, and their respective members, partners,
shareholders, officers, directors, employees, agents and representatives, have
or may in the future have other business interests, activities and investments,
independently or with others; (b) agree that the Members and their Affiliates,
and their respective related parties, are entitled to carry on such other
business interests, activities and investments (exclusive of any area or
exclusivity restrictions in the Property Management Agreement); (c) agree that
neither the LLC, its Subsidiaries, the other Member, nor any of their respective
related parties, shall have any right, by virtue of this Agreement or otherwise,
in or to such business interests, activities and investments, any interests
therein or the income or profits derived therefrom; and (d) agree that the
pursuit of such potentially competing business interests, activities and
investments, shall not be restricted by this Agreement or deemed a violation of
any Member’s duties to the LLC or the other Member or otherwise wrongful or
improper.

6.10 Removal of the Administrative Member.

6.10.1 Process. During the continuance of a TWC OpCo Member Event of Default,
the Condor Member may remove the TWC Member as the Administrative Member of the
LLC (in which event the TWC Member shall be deemed to be a Member that is not
the Administrative Member for all purposes hereunder) and the TWC Member, or any
of its Affiliates, and any of their agents and employees as the managing member,
manager, officer, or any similar role or position in the Subsidiaries (the
“Equivalent Subsidiary Positions”) by written notice to the Administrative
Member (it being agreed that such removal shall be effective immediately upon
delivery of such notice so long as a TWC OpCo Member Event of Default is then
continuing). If the TWC Member is removed as the Administrative Member of the
LLC, the Condor Member shall select a new Administrative Member and for the
Equivalent Subsidiary Positions, which successor Administrative Member and
designees for the Equivalent Subsidiary Positions so designated may be the
Condor Member, an Affiliate thereof or a third party non-Member manager
appointed to act as the Administrative Member of the LLC and in the Equivalent
Subsidiary Positions, in which event such non-Member manager shall not be a
Member hereunder, notwithstanding its title as “Administrative Member” or a
member of any of the Subsidiaries.

 

30



--------------------------------------------------------------------------------

Any such successor Administrative Member shall be bound by the terms of this
Agreement. In the event that it is determined that the TWC OpCo Member Event of
Default that gave rise to TWC Member’s removal as Administrative Member did not
occur, then TWC Member may direct Condor Member to take such action as necessary
to cause TWC Member to be immediately reinstated as the Administrative Member
and TWC Member and its Affiliates, agents, and employees to their Equivalent
Subsidiary Positions.

6.10.2 Effect of Removal. If the Condor Member properly elects to remove the TWC
Member as the Administrative Member in accordance with this Section 6.10 the TWC
Member shall retain its Interest in the LLC as a non-managing Member and shall
have the same rights to distributions and allocations it would have had as the
Administrative Member.

6.11 Compensation of the Administrative Member; Reimbursement. No salaries or
other benefits shall be paid to the TWC Member in its capacity as the
Administrative Member. The LLC shall reimburse the TWC Member in its capacity as
the Administrative Member for any expense of the LLC and the Subsidiaries paid
by the TWC Member, where set forth in the Approved Budget.

6.12 Compensation of Other Members. No salaries or other benefits will be paid
to the Condor Member or the TWC Member in its capacity as a Member of the LLC.

6.13 Loan and Franchise Guaranties. Loan and Franchise Guaranties. The TWC
Member shall cause a TWC Guarantor acceptable to the Lender and Franchisor, on
the one hand, and the Condor Member shall cause a Condor Guarantor acceptable to
the Lender and Franchisor, on the other hand, on terms reasonably approved by
the Members, to provide any and all payment, non-recourse carve-out and
environmental guaranties and indemnities that may be required by any Lender
(each, a “Loan Guaranty”, and collectively, the “Loan Guaranties”) or as
required by any Franchisor (the “Franchise Guaranty”). If acceptable to the
Lender, the Loan Guaranties will be given by the TWC Guarantor acceptable to the
Lender and the Condor Guarantor acceptable to the Lender in proportion to the
respective Percentage Interests of their related Members at the time; otherwise,
the Loan Guaranties may be joint and several. If acceptable to the Franchisor,
the Franchise Guaranty will be given by the TWC Guarantor acceptable to the
Franchisor and the Condor Guarantor acceptable to the Franchisor in proportion
to the respective Percentage Interests of their related Members at the time;
otherwise, the Franchise Guaranty may be joint and several. However, any
requirement that TWC Member or a creditworthy Affiliate of TWC Member provide
any new Loan Guaranty or new Franchise Guaranty shall expire and be of no
further force and effect at any time that TWC Member is no longer the
Administrative Member, or the Property Manager has been removed as manager of
the Property. At or prior to the closing of the initial Loan, (i) Condor Member
shall execute and deliver and cause Condor Hospitality Trust Inc. and its
respective Affiliate guarantors providing the Loan Guaranties and Franchise
Guaranty to execute and deliver, and (ii) TWC Member shall execute and deliver
and cause its respective Affiliate guarantors providing the Loan Guaranties and
Franchise Guaranty to execute and deliver, a Reimbursement Agreement or
Reimbursement Agreements in the form of Exhibit E concerning the sharing between
them of liabilities payable under those guaranties, and providing that the
Condor Member and the Condor Hospitality Trust Inc. will jointly and severally
indemnify the TWC Member and its Affiliate guarantors from and against any
liability under the Loan Guaranties and Franchise Guaranty arising after date
when TWC Member is removed as the Administrative Member. In the case of any
conflict between the foregoing description of the Reimbursement Agreement(s) and
the actual Reimbursement Agreement(s), the Reimbursement Agreement(s) shall
govern.

6.14 Property Management. The LLC shall cause the Operating Tenant to enter into
the Property Management Agreement with the Property Manager in the form attached
hereto as Exhibit F.

 

31



--------------------------------------------------------------------------------

6.15 TWC Member Key Person(s). TWC Member shall cause Alan Kanders or any
permitted replacement described below in this Section 6.15 to be the executive
in charge of the TWC Member responsible for the supervision and oversight of the
TWC Member’s compliance with this Agreement and for him to spend as much of his
time as is necessary to perform such oversight and supervision. If due to the
death or disability of Alan Kanders, he no longer can serve in such chief
executive capacity, then TWC Member shall cause Ravi Dave immediately to replace
him as such executive in charge, and if Ravi Dave dies or is disabled and unable
to perform those duties or ceases to be associated with the TWC Member, then
within sixty (60) days thereafter, TWC Member shall appoint another qualified
person with executive level managerial experience in the hospitality industry in
the United States approved by the Condor Member to be the executive in charge.

6.16 REIT Status. The Members, upon receipt of written notice from Condor Member
of any act or omission that adversely affects the ability of the REIT to qualify
as a real estate investment trust under Section 856 of the Code or subjects the
REIT (or any of its Affiliates) to any additional taxes under the Code, will use
their commercially reasonable best efforts to take such action, or cause the
Company to take such action, or refrain from taking any action, in each case as
requested by the REIT to ensure continued qualification of Condor Hospitality
Trust, Inc. as a REIT and avoid the imposition of additional taxes under the
Code, provided, however, that such action or inaction requested by the Condor
Member shall not adversely affect the Members’ respective economic and legal
rights and obligations in any material respect.

ARTICLE 7

MEMBERS’ MEETINGS, RIGHTS, OBLIGATIONS AND LIABILITIES

7.1 Limitation of Liability. The Members will not be bound by, or be personally
liable for, the expenses, liabilities or obligations of the LLC except as
otherwise provided in the Act. The Members will not be obligated to make any
Capital Contributions other than as provided in this Agreement, except that, to
the extent required under the Act, any Members receiving a distribution of cash,
or return, in whole or in part, of its net Capital Contribution could be liable
to the LLC for any sum, not in excess of the amount returned (with any interest,
if any, specified by the Act) necessary to discharge liabilities of the LLC to
creditors who extended credit or whose claims arose before such return. In
addition, the Members acknowledge that the liability of a Member for its
obligations under this Agreement shall be limited to such Member’s interest in
the LLC and the other Members shall not look to any other property or assets of
such Member or the properties or assets of any of the trustees, beneficiaries,
members, partners, shareholders, officers, directors, employees, agents and
representatives (or others performing similar functions) of such Member in
seeking either to enforce such Member’s obligations under this Agreement or to
satisfy a judgment for such Member’s failure to perform such obligations. Except
where expressly provided, each Member waives, to the full extent permitted by
law, any claim for indirect, consequential or punitive damages, including loss
of profits, in connection with any liability of the other Members hereunder.

7.2 No Participation in Management. The Members, in their capacity as such, may
not transact any business for the LLC, and will have no power to execute
Agreements on behalf of or otherwise bind or commit the LLC, but they may
exercise the rights and powers granted to them in this Agreement, including the
right to give consents and approvals to the extent provided in this Agreement.
The exercise of any such rights and powers will be deemed to relate to the basic
structure of the LLC and not the exercise of control over the Business of the
LLC.

 

32



--------------------------------------------------------------------------------

7.3 Meetings.

7.3.1 Place of Meetings. All meetings of the Members shall be held via internet
conference or telephonic or similar communications equipment by means of which
all persons participating in the meeting can hear one another, and such
participation will constitute presence in person at such meeting.

7.3.2 Annual Meetings of Members. An annual meeting of the Members shall be held
on each anniversary of the date of this Agreement, or such other date as the
Members may determine, at 10:00 a.m. If this day shall be a legal holiday, then
the meeting shall be held on the next succeeding Business Day, at the same time.
At the annual meeting, the Members shall transact such business as may be
properly brought before the meeting.

7.3.3 Special Meetings. Special meetings of the Members may be called at any
time by any Member. Upon receipt of a written request, which request may be
mailed or delivered personally to the Administrative Member, by any Person
entitled to call a special meeting of Members, the Administrative Member shall
cause Notice to be given to the Members that a meeting will be held at a time
requested by the Person or Persons calling the meeting, not less than three
(3) Business Days nor more than thirty (30) days after the receipt of such
request. If such Notice is not given within ten (10) Business Days after receipt
of such request, the Persons calling the meeting may give Notice thereof in the
manner provided by the Agreement.

7.3.4 A Notice of Meetings. Except as provided for in Section 7.3.3 for special
meetings, Notice of meetings shall be given to the Members in writing not less
than three (3) Business Days nor more than thirty (30) days before the date of
the meeting by the Administrative Member. Notice of any meeting of Members shall
specify the place, the day and the hour of the meeting, and in case of a special
meeting, the general nature of the business to be transacted.

7.3.5 Validation of Members’ Meetings. The actions taken by the Members at a
meeting of the Members which was not called or noticed pursuant to the
provisions of Section 7.3.3 or 7.3.4 shall be valid as though transacted at a
meeting duly held after regular call and notice, if all of the Members of the
LLC are present or participating. All such waivers, consents or approvals shall
be filed with the records of the LLC. Attendance shall constitute a waiver of
notice, unless objection shall be made.

7.3.6 Actions Without a Meeting. Any action which may be taken at any annual or
special meeting of Members may be taken, without a meeting and without prior
Notice if (a) a consent in writing, setting forth the action so taken, shall be
signed by all of the Members or (b) no consent of the Members is required under
this Agreement and such action may be taken by the Administrative Member or the
Condor Member as provided in this Agreement.

7.3.7 Quorum and Effect of Vote. The attendance of all Members shall be required
in order to constitute a quorum at all meetings of the Members for the
transaction of business; provided, however, that the foregoing shall not be
deemed to (a) limit or prohibit the taking of any action by the Administrative
Member or the Condor Member which the Administrative Member or the Condor
Member, as applicable, is entitled to take pursuant to this Agreement without
the consent or approval of any other Member or a meeting of the Members as a
condition to the taking of such action or (b) expand the rights of any Member.

 

33



--------------------------------------------------------------------------------

ARTICLE 8

TRANSFERS

8.1 Transfer or Assignment of Member’s Interest.

8.1.1 In General. Except as provided in this Article 8 and Articles 13, no
Member may sell, transfer, assign or otherwise convey or mortgage, pledge,
hypothecate or otherwise dispose of, encumber or permit or suffer any
encumbrance of (or permit or suffer to exist any of the foregoing), either
directly or indirectly (a “Transfer”), all or any part of its LLC Interest or
any direct or indirect ownership interest in such Member without the consent of
the Condor Member and the TWC Member. Any Transferee which has obtained an LLC
Interest other than as expressly permitted in this Article 8 shall have no right
to become a Member of the LLC. In addition, the Members acknowledge and agree
that any Transfer permitted hereunder shall not result in there being more than
two (2) Members in the LLC, unless the admission of additional Members is
consented to in writing by the Condor Member and the TWC Member.

8.1.2 Certain Transfers Permitted. Notwithstanding Section 8.1.1 and subject in
all events to Section 8.2, each Member may allow the Transfer of ownership
interests in such Member or in the partners, members or shareholders thereof, as
follows:

(a) in the case of the TWC Member, any Transfer of direct or indirect ownership
interests in the TWC Member, if (i) such Transfer (x) is for estate planning
purposes, including the events that implement the estate plan, or (y) is among
the holders of direct or indirect interests in the TWC Member as of the date
hereof, or (z) involves the direct or indirect ownership interest in SP Spring
Hotel LLC (“SP Member”) or the direct or indirect ownership interest of SP
Member in TWC Member, to any Person; provided that following such Transfer Mark
Walsh and/or Brett Bossung shall continue to control SP Member (or in the case
of a direct Transfer of SP Member’s ownership interest in TWC Member, the
relevant transferee), and (ii) following such Transfer, at least one of the TWC
Principals continue to Control the TWC Member,.

(b) in the case of the Condor Member, any Transfer of direct or indirect
ownership interests in the Condor Member, if such Transfer (i) is to an
Affiliate of the Condor Member, or (ii) involves the common stock or preferred
stock of Condor Hospitality Trust, Inc. or the general or limited partnership
interests in Supertel Limited Partnership. Notwithstanding anything to the
contrary in this Article 8 or elsewhere in this Agreement, there are no
restrictions in this Agreement in any manner on the sale or other transfer of
stock or any other interest in Condor Hospitality Trust, Inc., direct or
indirect, or the general or limited partnership interests in Supertel Limited
Partnership, direct or indirect, but at all times subject to the provisions of
the Loan Documents and any Franchise Agreement in effect at the time.

8.2 Restrictions on Transfers. Except as otherwise expressly set forth herein,
all Transfers, directly or indirectly, of all or any portion of a direct or
indirect legal or beneficial interest in the LLC shall be subject to the
following restrictions: (a) no Transfer shall be made which results, or would
result upon a foreclosure of any security interest, in a termination of the LLC
within the meaning of the Code, and (b) no Transfer shall be made which
(i) violates the provisions of any Loan Document, Franchise Agreement, or any
other agreement of the LLC or its Subsidiaries or any provision of this
Agreement, (ii) would result in the LLC or any Member having to register under
the Securities Act, the Securities Exchange Act of 1934, as amended, the
Investment Company Act of 1940, as amended, or any other federal, state or local
securities laws, (iii) would violate any applicable federal, state or local
laws, including the Securities Act, and any other securities laws, (iv) would
cause the LLC to fail to be treated as a partnership for federal income tax
purposes or would cause a termination of the LLC under Section

 

34



--------------------------------------------------------------------------------

708 of the Code or otherwise adversely affects the tax status of the LLC as a
partnership, or (v) would cause the LLC to be treated as a “publicly traded
partnership” within the meaning of Section 7704 of the Code or (vi) would result
in the LLC or any of its Subsidiaries holding “plan assets” as defined in the
Employee Retirement Income Security Act (ERISA). All attempts to Transfer,
directly or indirectly, all or any portion of a direct or indirect legal or
beneficial interest in the LLC in contravention of this Agreement shall be void.

8.3 Effect of Transfer.

8.3.1 Except for a Transfer pursuant to Article 13, no Transfer of LLC Interests
shall release any party of its obligations hereunder without the express written
consent of the Members to such release.

8.3.2 In the event of any direct Transfer of an LLC Interest specifically
permitted under this Agreement, (a) the LLC Interest so transferred shall be and
remain subject to all terms and provisions of this Agreement, (b) the transferee
shall be deemed to have assumed all obligations hereunder relating to the LLC
Interest so transferred and shall have such obligations jointly and severally
with its transferor (provided that such obligations will be the obligations
solely of the transferee if the transferor is released from its obligations
pursuant to the provisions hereof), and (c) all of the terms hereof shall be
binding upon and enforceable against the transferee.

8.3.3 No change in ownership of all or any portion of any LLC Interest shall be
binding upon any Member or the LLC until an executed copy of all instruments in
connection with such Transfer, including an executed counterpart signature page
to this Agreement, has been delivered to all Members.

8.4 Lender Consent; Admission of New Members.

8.4.1 Notwithstanding anything to the contrary set forth in this Article 8, no
Transfer shall be permitted or effective for any purpose unless all required
consents, if any, of the Lender and any franchisor with respect to the Property
shall have been obtained in writing.

8.4.2 Additional Members may be admitted to the LLC only with the consent of
each of the Members and only if such additional Members are bound by all the
terms and provisions of this Agreement. Admission of additional Members shall be
evidenced by a written modification hereto.

8.5 Void Transfers. Any Transfer made in violation of this Article 8 shall be of
no force or effect, and the transferring Member shall continue to be treated as
a member for all purposes, and obligated under each and every provision, of this
Agreement.

ARTICLE 9

ADDITIONAL CAPITAL CONTRIBUTIONS

9.1 Additional Capital Contributions. If, at any time and from time to time
after the Closing Contributions required to be contributed pursuant to Article 3
have been contributed to the LLC, Administrative Member determines that
additional funds are necessary to meet the needs or obligations of the LLC or
any of its Subsidiaries, but solely to the extent of costs and expenses that:
(a) are related to any Emergency, (b) are described and set forth in the
Approved Budget or Approved Business Plan (but solely to the extent that the
Approved Budget or Approved Business Plan provides that Additional Capital
Contributions will be required to fund such costs and expenses), (c) are needed
to pay for (i) any

 

35



--------------------------------------------------------------------------------

uncontested liability or obligation of a Member or an Affiliate of a Member
under any Guaranty in accordance with Section 6.13 or by the LLC to pay any
uncontested obligation guaranteed under a Guaranty for which the LLC is the
primary obligor, or (ii) to make any payment due or perform any obligation of
any Subsidiary under the Loan Documents or Franchise Agreement, and/or
(e) subject to the Condor Member’s approval, are otherwise necessary in the
Administrative Member’s judgment, the Administrative Member shall have the right
to deliver a Notice to the Members (a “Capital Call Notice”) that additional
cash Capital Contributions (“Additional Capital Contributions”) are required to
be made to the LLC in the amount of such additional funds. If, at any time and
from time to time after the Closing Contributions have been contributed to the
LLC, Condor Member reasonably determines that additional funds are necessary for
any of the purposes described in (a) to (e) above or to meet the operational
needs or the obligations of the LLC or its Subsidiaries, then Condor Member
shall have the right to deliver a Capital Call Notice for Additional Capital
Contributions to the Members. Each Capital Call Notice shall specify in writing
(A) the specific purpose for which the Additional Capital Contributions are
required, (B) the aggregate amount of the Additional Capital Contributions being
called, (C) each Member’s share of such Additional Capital Contributions, and
(D) the due date for funding such Additional Capital Contributions, which due
date shall not be less than ten (10) Business Days (or such sooner date as
required with respect to any Emergency) after the date on which such Capital
Call Notice is given. Each Member shall fund its share of each Additional
Capital Contribution on or prior to the due date set forth in the applicable
Capital Call Notice. Each Member’s share of each Additional Capital Contribution
pursuant to clauses (a)-(c) above shall be in proportion to such Member’s
Percentage Interest, and each Member’s share of each Additional Capital
Contribution pursuant to clause (d) above shall be as set forth in Section 6.13.
No Member shall have the right to call for any additional capital contributions
to the LLC except as expressly provided above and in Article 3.

9.2 Member Loans and Cram-Down Contributions. If any Member shall fail to make
all or any portion of any Additional Capital Contribution which such Member is
obligated to make under Section 9.1 within the time period set forth in the
applicable Capital Call Notice (such amount not contributed being herein
referred to as a “Declining Member Shortfall” and such Member being herein
referred to as a “Declining Member”), and if the other Member shall have duly
made its Additional Capital Contribution (the “Non-Declining Member”), the
Non-Declining Member shall have the right, thereafter within ten (10) Business
Days of actual knowledge of the Declining Member Shortfall, to either (a) elect
to cancel its respective share of the Additional Capital Contribution, in which
case the Administrative Member shall cause the LLC to return to the
Non-Declining Member within two (2) Business Days after the cancellation any
amount previously contributed by such Non-Declining Member with respect to such
Capital Call Notice, (b) advance to the LLC all or a portion of the Declining
Member Shortfall, which advance shall be treated as an Additional Capital
Contribution by the Declining Member and a loan by the Non-Declining Member to
the Declining Member in the amount of such advance (each, a “Member Loan”),
which Member Loan will earn interest thereon at an annual rate, compounded
monthly, equal to the lesser of twelve percent (12%) per annum or the maximum
rate permitted by applicable law governing the Member Loan to be charged on the
Member Loan, or (c) advance to the LLC an amount equal to the Declining Member
Shortfall, which advance shall treated as an Additional Capital Contribution of
the Non-Declining Member in an amount equal to the Declining Member Shortfall
(any such advance, a “Cram-Down Contribution”), at which point the Non-Declining
Member’s Capital Account and Capital Contribution Balance shall be increased by
an amount equal to the Cram-Down Contribution.

9.2.1 Member Loans. So long as a Member Loan is outstanding, the Declining
Member shall have the right to repay the Member Loan (and all interest then due
and owing), in whole or in part, by sending a Notice to the Non-Declining Member
of its intention to repay such Member Loan, which Notice will not be effective
unless it recites the date it intends to make such payment, which date shall be
no more than ten (10) Business Days after the date the Non-Declining Member
receives such Notice, but in all cases subject to a treatment as a Cram-Down
Contribution pursuant to Sections 9.2 and 9.2.2 if the date of repayment is more
than ninety (90) days after the date that such Member Loan was made.

 

36



--------------------------------------------------------------------------------

9.2.2 Cram-Down Contributions. A Cram-Down Contribution shall be deemed an
Additional Capital Contribution by the Non-Declining Member making (or deemed
making) such Cram-Down Contribution (a) in the case of an election by the
Non-Declining Member pursuant to Section 9.2(b), at any time after the date that
is ninety (90) days after the date that the subject Member Loan was made and any
portion of such Member Loan remains outstanding as of such date, as of the date
on which the Non-Declining Member elects to convert such Member Loan into a
Cram-Down Contribution, and (b) in the case of an election by the Non-Declining
Member pursuant to Section 9.2(c), as of the date on which such Cram-Down
Contribution is funded to the LLC. At the time of a Cram-Down Contribution, the
Percentage Interest of the Declining Member shall be decreased by the number of
percentage points equal in amount to the product of (1) one hundred fifty
percent (150%) multiplied by (2) a fraction, the numerator of which equals the
amount of the Cram-Down Contribution, and the denominator of which equals the
aggregate amount of all Capital Contributions theretofore contributed by all of
the Members plus (a) in the case of an election by the Non-Declining Member
pursuant to Section 9.2(b), the principal amount of the Member Loan that is
being converted into an Additional Capital Contribution, and (b) in the case of
an election by the Non-Declining Member pursuant to Section 9.2(c), the amount
of the Declining Member Shortfall funded to the LLC by the Non-Declining Member;
and the Percentage Interest of the Non-Declining Member shall be increased by
such number of percentage points. In no event shall the Declining Member’s
Percentage Interest be reduced below zero nor shall the Non-Declining Member’s
Percentage Interest be increased by more than the reduction in the Declining
Member’s Percentage Interest.

9.3 Limitation of Liability. Anything contained in this Article 9 to the
contrary notwithstanding, if any Member is required pursuant to Section 9.1 to
provide Additional Capital Contributions to the LLC and shall fail to do so,
such Declining Member’s sole liability, and the Non-Declining Member’s sole
remedy, shall be expressly as set forth in this Article 9. No Member and no
partner, shareholder, member, director, officer or employee of any Member shall
have any personal liability to provide such Additional Capital Contributions.

9.4 Sole Benefit. It is expressly acknowledged and agreed that the provisions of
this Agreement relating to the rights and obligations of the Members to make any
Additional Capital Contributions to the LLC or to make Member Loans are for the
sole benefit of the Members and may not be exercised on behalf of the Members,
the LLC or invoked or enforced for any other purpose not expressly set forth in
this Article 9, by any other Person, including by any lender or any trustee in a
bankruptcy proceeding.

ARTICLE 10

BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

10.1 Maintenance of Books and Records. At all times and during the continuance
of the term of the LLC, the Administrative Member shall keep or cause to be kept
true and complete books and records of the LLC and the Subsidiaries (including
all records required to be maintained by Section 18-305 of the Act, as amended
from time to time, or other provisions of applicable law, work papers, check
ledgers, bank records, books of account, files and journals) (collectively, the
“Books and Records”) in which each transaction of the LLC and the Subsidiaries
shall be entered fully and accurately on the basis of the Fiscal Year in
accordance with the accrual method of accounting, and shall reflect all
transactions of the LLC in accordance with GAAP (and giving effect to the
Uniform System where appropriate to do so) or alternatively, on the U.S. federal
income tax basis, as determined by the Administrative Member in its sole
discretion.

 

37



--------------------------------------------------------------------------------

10.2 Inspection and Audit Rights. All of the Books and Records shall at all
times be maintained at the principal office of the LLC, and shall be, upon
reasonable notice to the Administrative Member, open to the inspection and
examination of any Member or during reasonable business hours for any purpose.
Notwithstanding any other provision of this Agreement to the contrary, neither
the LLC nor the Administrative Member may keep confidential from any other
Member any information that the LLC or the Administrative Member would otherwise
be permitted to keep confidential pursuant to Section 18-305(c) of the Act. Each
Member shall have the right to perform an audit of the LLC and the Subsidiaries
at any time; provided that such auditing Member shall bear the cost of such
audit. The Administrative Member shall retain all of the Books and Records and
tax information with respect to the LLC and the Subsidiaries for a period of at
least 36 months after such information is prepared (or such longer time as
required by law).

10.3 Bank Accounts. The Administrative Member shall, as soon as reasonably
practicable, establish and maintain segregated bank accounts in the name of the
LLC and for the business of the LLC, which accounts shall, to the extent
reasonably practicable, be interest-bearing. The bank accounts shall be
maintained in such banking institutions as the Administrative Member shall
determine.

10.4 Tax Matters Partner and Tax Representative.

10.4.1 Tax Matters Partner. The Condor Member is hereby designated the “tax
matters partner” of the LLC as provided in Section 6231(a)(7) of the Code and
corresponding provisions of applicable state law (the “Tax Matters Partner”).
The Tax Matters Partner shall manage audits, after consultation with the other
Member, of the LLC and any Subsidiary conducted by the Internal Revenue Service
or any other taxing authority pursuant to the audit procedures under the Code
and the Treasury Regulations promulgated thereunder or other applicable law. The
Tax Matters Partner shall give prompt notice to each other Member of any and all
notices it receives from the Internal Revenue Service or any other taxing
authority concerning the LLC, including any notice of audit, any notice of
action with respect to a revenue agent’s report, any notice of a thirty (30)-day
appeal letter and any notice of a deficiency in tax concerning the LLC’s income
tax return. The Tax Matters Partner will not take any actions with respect to
any tax audit or proceeding concerning the LLC without the approval of all of
the Members, which shall not be unreasonably withheld, denied, conditioned, or
delayed.

10.4.2 Tax Representative. Beginning with the first year in which the new
partnership audit rules enacted by the Bipartisan Budget Act of 2015 become
effective: (a) the Condor Member shall be designated as the “Partnership
Representative” (as defined in Internal Revenue Code Section 6223(a)); and
(b) the Partnership Representative: (i) pursuant to Internal Revenue Code
Section 6221(b), shall cause the LLC to elect-out annually from the default
audit procedures in Internal Revenue Code Section 6221(a), or (ii) if (and only
if) such election-out is not available for any particular year, shall cause the
LLC to make the election under Internal Revenue Code Section 6226(a) to apply
the alternative procedures to pass through payment of any underpayments to the
applicable Members for that year. Each Member shall indemnify, defend and hold
harmless the LLC from and against any liability respecting such Member’s share
of any income tax deficiency paid or payable by the LLC (for the avoidance of
doubt, including any applicable interest and penalties) that is allocable to the
Member respecting an audited or reviewed taxable year for which such Member was
a Member in the LLC. The obligations set forth in this Section shall survive
such Member’s ceasing to be a Member in the LLC for any reason and/or the
termination, dissolution, liquidation or winding up of the LLC. The LLC, Members
and Partnership Representative shall take any and all actions as shall be
necessary or appropriate to effectuate and comply with the elections and
provisions described in this Section. The Partnership Representative will not
take any actions with respect to any tax audit or proceeding concerning the LLC
without the approval of all of the Members, which shall not be unreasonably
withheld, denied, conditioned, or delayed.

 

38



--------------------------------------------------------------------------------

10.5 No Election to be Taxed as Association. The LLC shall be treated as a
partnership for federal and state income tax purposes. No Member shall cause the
LLC to elect to be treated as a corporation for federal or state income tax
purposes, unless such election is approved in writing by all of the Members.

10.6 Reports and Statements.

10.6.1 The Administrative Member shall, as an LLC Cost, at least once every
calendar year, have the LLC’s books and records audited by the Approved
Accountant. A copy of the annual audited financial statements shall be submitted
promptly after completion to all Members.

10.6.2 The Administrative Member shall furnish to the Members the LLC reports
listed in Exhibit G attached hereto as the time specified therein.

10.7 Tax Reporting. The Condor Member shall supervise the Approved Accountant in
the preparation of the LLC’s and each Subsidiary’s federal, state, local and
other tax returns. The Condor Member shall deliver to the other Member final
copies of all federal, state and local income tax returns, and final copies of
each Member’s Schedule K-1 or analogous schedule, at least twenty (20) days
prior to the filing thereof. The Condor Member shall, on behalf of the LLC, use
commercially reasonable efforts to cause all federal, state and local income and
other tax returns to be timely filed by the LLC and each Subsidiary.

10.8 Expenses. All out-of-pocket expenses incurred by or on behalf of the LLC
and payable to Persons in connection with keeping of the Books and Records of
the LLC and its Subsidiaries and the preparation of audited or unaudited
financial statements and federal, state and local tax and information returns
required to implement the provisions of this Agreement or required by any
governmental authority with jurisdiction over the LLC and the Subsidiaries shall
be borne by the LLC as an LLC Cost.

ARTICLE 11

TERMINATION AND DISSOLUTION

11.1 Dissolution. The LLC shall be dissolved upon the occurrence of any of the
following events:

11.1.1 the unanimous written Agreement of all Members to dissolve the LLC;

11.1.2 the resignation, bankruptcy, expulsion or dissolution of a Member or the
occurrence of any other event which terminates a Member’s continued membership
in the LLC; provided, however, that the LLC shall not dissolve pursuant to this
Section 11.1.2 for so long as at least one remaining Member is solvent;

11.1.3 the sale, exchange or other transfer of all or substantially all of the
LLC Property;

11.1.4 the occurrence of any event under the Act that dissolves the LLC; or

 

39



--------------------------------------------------------------------------------

11.1.5 the failure of Property Owning Affiliate to close the purchase of the LLC
Property as provided in Section 3.2.2.

11.2 Statement of Intent to Dissolve. As soon as possible after the occurrence
of any event specified in Section 11.1 above, the LLC shall execute a statement
of intent to dissolve in such form as prescribed by the Secretary of State.

11.3 Conduct of Business. Upon the filing of the statement of intent to dissolve
with the Secretary of State, the LLC shall cease to carry on its business,
except insofar as may be necessary for the winding up of its business, but the
LLC’s separate existence shall continue in accordance with the Act. If the LLC
is dissolved, the business and affairs of the LLC shall thereupon be wound up by
the Administrative Member. As promptly as possible, and in any event within
ninety (90) days following the dissolution and the winding up of the LLC, the
Administrative Member shall file appropriate articles of dissolution for the LLC
with the Secretary of State pursuant to and in accordance with the applicable
provisions of the Act.

11.4 Distribution of Net Proceeds. The Members shall continue to allocate
Profits and Losses and distribute Available Cash and Net Capital Transaction
Proceeds during the winding-up period in the same manner and the same priorities
as provided for in Articles 4 and 5 hereof. The proceeds from the liquidation of
LLC Property shall be applied in the following order:

11.4.1 to the payment of creditors (other than to Members on account of their
Capital Contributions or Member Loans), in the order of priority as provided by
law;

11.4.2 to the establishment of such Reserves that the Administrative Member
reasonably deems necessary, appropriate or desirable for any contingent or
unforeseen liabilities, debts or obligations of the LLC and its Subsidiaries
arising out of or in connection with the LLC operations; and

11.4.3 to the Members in accordance with the positive balance in their
respective Capital Accounts, as determined after taking into account all
adjustments to Capital Accounts for the LLC’s taxable year during which the
liquidation occurs, by the end of such taxable year or, if later, within ninety
(90) days after the date of such liquidation, and the distribution provisions in
Section 5.1 hereof. For purposes of the application of this Section 11.4.3 and
determining Capital Accounts on liquidation, all unrealized gains, losses and
accrued income and deductions of the LLC will be treated as realized and
recognized immediately before the date of the distribution.

Where the distribution pursuant to this Section 11.4 consists both of cash (or
cash equivalents) and non-cash assets, the cash (or cash equivalents) shall
first be distributed, in a descending order, to fully satisfy each category
starting with the most preferred category above. In the case of non-cash assets,
the distribution values are to be based on the fair market value thereof as
determined in good faith by the Administrative Member, and the shortest maturity
portion of such non-cash assets (e.g., notes or other indebtedness) shall, to
the extent such non-cash assets are readily divisible, be distributed, in a
descending order, to fully satisfy each category above, starting with the most
preferred category.

 

40



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION OF THE MEMBERS,

ADMINISTRATIVE MEMBER AND THEIR AFFILIATES

12.1 Indemnification.

12.1.1 The LLC shall indemnify and hold harmless each Member, the Affiliates of
each Member (exclusive of Property Manager) and/or their respective members,
partners, shareholders, officers, directors, employees, agents and
representatives (individually, an “Indemnitee”) from and against any and all
losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including reasonable attorneys’ fees and disbursements),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings in which the Indemnitee may be involved,
or threatened to be involved, as a party or otherwise, arising out of or in
connection with the Business of the LLC, regardless of whether the Indemnitee
continues to be a Member, an Affiliate of a Member or an officer, director,
partner, employee, agent or representative of the Member or an Affiliate of the
Member at the time any such liability or expense is paid or incurred, if the
Indemnitee’s conduct did not constitute fraud, gross negligence, willful
misconduct or a material breach of the express terms of this Agreement.

12.1.2 Each Member shall indemnify and hold harmless the LLC and the other
Member from and against any and all losses, claims, demands, costs, damages,
liabilities, joint and several, expenses of any nature (including reasonable
attorneys’ fees and disbursements), judgments, fines, settlements and other
amounts arising from any and all claims, demands, actions, suits or proceedings
in which the LLC or any other Member may be involved, or threatened to be
involved, as a party or otherwise, arising out of or in connection with the
fraud, gross negligence, willful misconduct or a material breach of the express
terms of this Agreement by such Member.

12.2 Guarantee of LLC Indebtedness; Loan Indemnity. No Member shall enter into
(or permit any Person related to the Member to enter into) any arrangement with
respect to any liability of the LLC or any Subsidiary that would result in such
Member (or a Person related to such Member) under Regulations Section 1.752-4(b)
bearing the economic risk of loss (within the meaning of Regulations
Section 1.752-2) with respect to such liability unless such arrangement has been
consented to and approved by the Members in writing.

12.3 Expenses. Expenses incurred by an Indemnitee or an indemnified Member in
defending any claim, demand, action, suit or proceeding subject to Section 12.1
or Section 12.2 shall, from time to time, be advanced by the LLC prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the LLC of an undertaking by or on behalf of a creditworthy Person to repay
such amount if it shall be determined that such Person is not entitled to be
indemnified as authorized in Section 12.1 or Section 12.2.

12.4 Indemnification Rights Non-Exclusive. The indemnification provided by
Section 12.1 shall be in addition to any other rights to which those indemnified
may be entitled under this Agreement, any other Agreement, as a matter of law or
equity or otherwise, both as to action in the Indemnitee’s capacity as a Member,
as an Affiliate or as a member, partner, shareholder, officer, director,
employee, agent or representative of a Member or an Affiliate of a Member and as
to any action in another capacity, and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors and assigns of the Indemnitee.

 

41



--------------------------------------------------------------------------------

12.5 Assets of the LLC. Any indemnification under Section 12.1.1 shall be
satisfied solely out of the assets of the LLC. No Member shall be subject to
personal liability or required to fund or to cause to be funded any obligation
by reason of these indemnification provisions.

ARTICLE 13

BUY/SELL/CONDOR MEMBER OPTION TO PURCHASE

13.1 Exercise of Buy-Sell Rights. From and after (A) in the case of the Condor
Member, the third anniversary of the Closing Date, Condor Member, and (B) in the
case TWC Member, the fifth anniversary of the Closing Date, TWC Member, shall
have the right set forth in this Article 13 (a “Buy-Sell Right”), and may
exercise its Buy-Sell Right by giving a Buy-Sell Notice (as defined below) under
this Section 13.1; provided, however, that if an Affiliate of TWC Member has
been terminated by the LLC or Condor Member as the manager of the Hotel for any
reason other than a termination under Section 16.02 of the Property Management
Agreement, then TWC Member shall have this right from and after the third
anniversary of the Closing Date. However, the TWC Member shall not have the
right to exercise the Buy-Sell Right, if the Condor Member has previously
exercised its option under Section 13.5 to purchase the Entire LLC Interests of
the TWC Member, unless the closing of the acquisition does not occur due to a
default of the Condor Member. Notwithstanding anything to the contrary, if
either Condor Member or TWC Member exercises its Buy-Sell Right pursuant to this
Section 13.1, it must also exercise the buy-sell right set forth in Section 13.1
of the limited liability company agreement of Spring Street Hotel Property II
LLC, a Delaware limited liability company. Notwithstanding the foregoing, the
Condor Member shall not exercise the Buy-Sell Right, and any attempt to exercise
its Buy-Sell Right shall not be effective, unless the Condor Property Owner
Parent Member concurrently exercises its buy-sell right under the Property Owner
Member Limited Liability Company Agreement, and the TWC Member shall not
exercise the Buy-Sell Right, and any attempt to exercise its Buy-Sell Right
shall not be effective, unless the TWC Property Owner Parent Member concurrently
exercises its buy-sell right under the Property Owner Member Limited Liability
Company Agreement.

13.1.1 General Provisions. If any Member elects to trigger its Buy-Sell Right as
provided in this Section 13.1, such Member (together with any of its designees,
the “Buy-Sell Triggering Member”) may deliver to the other Member (together with
any of its designees, the “Buy-Sell Non-Triggering Member”) a Notice (the
“Buy-Sell Notice”) stating (i) that the Buy-Sell Triggering Member is exercising
its Buy-Sell Right under this Section 13.1, and (ii) that the terms of payment
shall be all cash at closing. Within thirty (30) days after delivery of the
Buy-Sell Notice, the Condor Member and TWC Member shall each deliver to the
other (i) a current broker valuation prepared by a Qualified Broker, containing
its determination of the fair market value for the LLC’s leasehold interest in
the Property (which includes for purposes of this Article 13, the Business of
the LLC) on a going concern basis free and clear of all liabilities secured by
or otherwise relating to the leasehold interest in the Property (other than the
Loan) (the “Leasehold Valuation”). If the Leasehold Valuations differ, the
Condor Member and TWC Member will have fifteen (15) days after delivery of the
second Leasehold Valuation to object to the Leasehold Valuation provided by the
other Member. If neither Member timely objects to the Leasehold Valuation
provided by the other Member, the Leasehold Valuation will be the average of the
two (2) Leasehold Valuations. If either or both Members object to the Leasehold
Valuation provided by the other Member, and the Condor Member and TWC Member
cannot resolve the objection or objections to the Leasehold Valuations within
five (5) Business Days after expiration of the fifteen (15) day period, the two
Qualified Brokers shall select a third Qualified Broker who shall deliver a
Leasehold Valuation to the Members and other Qualifying Brokers, and the
Leasehold Valuation to be used in determining the Buy-Out Price and Sell-Out
Price shall be the average of the two closest of the three valuations, or if the
difference between the highest and lowest valuations and the middle valuation
are equal, the middle valuation shall be used as the Leasehold Valuation. When
the Leasehold Valuation is determined, the

 

42



--------------------------------------------------------------------------------

Approved Accountants shall determine based on such Leasehold Valuation, the
amount that would be distributed to each Member hereunder if the leasehold
interest in the Property were sold free and clear of all liabilities secured by
the leasehold interest in the Property (other than the Loan) at such Leasehold
Valuation (excluding and without taking into account customary and reasonable
closing costs, including any transfer taxes, sales taxes or any fees required
under the Loan Documents), which shall determine the amount for which the
Buy-Sell Non-Triggering Member shall either: (a) purchase the Buy-Sell
Triggering Member’s Entire LLC Interest (the “Sell-Out Price”) or (b) sell to
the Buy-Sell Triggering Member the Buy-Sell Non-Triggering Member’s Entire LLC
Interest (the “Buy-Out Price”). Any difference between the Buy-Out Price and the
Sell-Out Price shall be based solely on the distributions the Members would be
entitled to receive pursuant to Section 11.4 as if the LLC were liquidating or
dissolving and the Property was sold free and clear of all liabilities secured
by the leasehold interest in the Property (other than the Loan) at a price equal
to the Leasehold Valuation. The Buy-Sell Notice shall constitute a demand that
the Buy-Sell Non-Triggering Member either: (x) purchase the Buy-Sell Triggering
Member’s Entire LLC Interest at the Sell-Out Price or (y) sell to the Buy-Sell
Triggering Member the Buy-Sell Non-Triggering Member’s Entire LLC Interest at
the Buy-Out Price.

13.1.2 Election to Buy or Sell. Within twenty (20) days after the Leasehold
Valuation is determined and the Approved Accountants notify the Member of the
Buy-Out Price and Sell-Out Price (the “Buy-Sell Election Period”), the Buy-Sell
Non-Triggering Member shall notify the Buy-Sell Triggering Member and the
Buy-Sell Escrow Agent in writing of its election to buy or sell (the “Buy-Sell
Election Notice”) pursuant to the Buy-Sell Notice, specifying in the Buy-Sell
Election Notice the closing date, time, and place for the purchase, which shall
not be later than the ninetieth (90th) day after the date of the Buy-Sell
Election Notice, and within five (5) business after delivery of the Buy-Sell
Election Notice, the buying Member shall deposit in escrow, in an
interest-bearing account, with an escrow agent selected by the buying Member,
which agent shall be a nationally recognized title insurance company (the
“Buy-Sell Escrow Agent”) pursuant to a customary and reasonable escrow
Agreement, an amount equal to five percent (5%) of the Buy-Out Price or Sell-Out
Price, whichever is applicable (the “Buy-Out Deposit”). If the Buy-Sell
Non-Triggering Member elects to sell its Entire LLC Interest or does not deliver
a Buy-Sell Election Notice during the Buy-Sell Election Period, the Buy-Sell
Triggering Member is obligated to buy the Entire LLC Interest of the Buy-Sell
Non-Triggering Member and shall within five (5) Business Days after date of
delivery of the Buy-Sell Election Notice or if none, five (5) Business Days
after expiration of the Buy-Sell Election Period, deliver notice to the
Non-Triggering Member specify the closing date, time, and place for the purchase
of all of the Buy-Sell Non-Triggering Member’s Entire LLC Interest, which
closing date shall be at any time in the ninety (90) day period subsequent to
the Buy-Sell Non-Triggering Member’s election to sell its Entire LLC Interest or
the expiration of the Buy-Sell Election Period and deliver the Buy-Out Deposit
to the Buy-Sell Escrow Agent selected by it pursuant to a customary and
reasonable escrow agreement.

13.1.3 Purchase and Sale Agreement. The buying Member shall be obligated to
purchase and the selling Member shall obligated to sell the selling Member’s
Entire Membership Interest for the Buy-Out Price or Sell-Out Price and on the
other terms in the Buy-Sell Election Notice.

13.1.4 Failure to Close. If the selling Member shall be ready, willing and able
to close in accordance with the provisions of this Article 13 and the purchasing
Member shall default in its obligation to close under the provisions in this
Section 13.1, the selling Member may, in addition to the other rights hereunder,
retain the Buy-Out Deposit or Sell-Out Deposit, as applicable, (together with
any interest accrued thereon) as liquidated damages or may elect to become the
purchasing Member while retaining the right to the amount deposited in escrow
(in which case the new purchasing Member shall notify the defaulting Member of
the closing date, time, and place for the purchase of the defaulting Member’s
Entire LLC Interest on the same terms as if the defaulting Member had elected to
its sell its Entire LLC Interest pursuant to a Buy-Sell Notice, except that the
new purchasing Member will not be

 

43



--------------------------------------------------------------------------------

required to deposit any amounts in escrow and the provisions of this Article 13
shall be deemed amended to reflect the foregoing). If the purchasing Member
shall be ready, willing and able to close in accordance with the provisions of
this Article 13 and the selling Member shall default on its obligation to close
under the provisions in this Section 13.1, the purchasing Member may sue for
specific performance (together with enforcement costs) only. Notwithstanding
anything to the contrary contained herein, any such defaulting party shall no
longer have the right to deliver a Buy-Sell Notice or initiate the transactions
contemplated by this Article 13.

13.1.5 Intentionally Omitted.

13.2 Effect of No Election. If the Buy-Sell Non-Triggering Member fails or
refuses to make any election pursuant to the Buy-Sell Notice within the Buy-Sell
Election Period, such failure or refusal to provide the Buy-Sell Election Notice
in a timely fashion shall be deemed an election to sell. If any buying Member
fails to post the required Buy-Out Deposit, as applicable, within five
(5) Business Days after delivery of its Buy-Sell Election Notice, such failure
shall cause such notice to not be valid.

13.3 Payment of Purchase Price. Any closing for the purchase and sale of a
Member’s Entire LLC Interest pursuant to this Article 13 shall be conducted in
accordance with the terms and conditions described in this Article 13, all
amounts deposited in escrow and the interest thereon pursuant to this Article 13
(and not returned hereunder) shall be applied to the purchase price at such
closing and the remainder of the purchase price shall be paid in cash by wire
transfer in immediately available funds.

13.4 Closing. At the closing (the “Buy-Sell Closing”) of a sale and purchase of
a Member’s Entire LLC Interest pursuant to this Article 13, the following
transactions shall occur:

13.4.1 the purchasing Member shall pay or cause to be paid (or tender) to the
selling Member the applicable purchase price (minus the Buy-Out Deposit or
Sell-Out Deposit, as applicable, together with any interest accrued thereon, and
as adjusted by the credits and apportionments herein set forth) for the Entire
LLC Interest being purchased;

13.4.2 the purchasing Member shall cause the LLC to pay all transfer taxes,
filing fees, and any fees required under the Loan Documents due and payable in
connection with the sale and purchase of the Entire LLC Interest to be paid and
furnish the Members with satisfactory proof of such payment;

13.4.3 the Buy-Out Price or Sell-Out Price, whichever is applicable, shall be
adjusted to reflect the aggregate amount of all Capital Contributions,
distributions and Member Loans made or re-paid by or to the Members in the
period between the date of the Buy-Sell Notice and the Buy-Sell Closing, as
applicable, by performing the calculation set forth in Section 13.1.1 accounting
for such adjusted circumstances, provided that the Leasehold Valuation used in
such calculation shall be increased by the aggregate amount of Capital
Contributions made by the Members and decreased by the aggregate amount of any
distributions to the Members;

13.4.4 upon receipt (or tender) of the Buy-Out Price or Sell-Out Price,
whichever is applicable, the Entire LLC Interest of the selling Member shall be
deemed transferred and the selling Member shall convey and assign by assignment
to the purchasing Member (or its designee) the Entire LLC Interest of the
selling Member, free and clear of all liens, claims and encumbrances (other than
any lien, claim, or encumbrance that is expressly permitted by the purchasing
Member), the purchasing Member shall execute and deliver an assumption Agreement
by which it assumes the obligations of the selling Member as a Member under this
Agreement accruing from and after the date of the sale of such Interest to the
purchasing Member, and shall deliver or tender to the selling Member an
Agreement

 

44



--------------------------------------------------------------------------------

pursuant to which the purchasing Member Agrees to protect, indemnify, and hold
harmless the selling Member from and against all losses, costs (including
reasonable attorneys’ fees and costs of litigation), expenses, liabilities, and
obligations which are attributable to the selling Member’s Entire LLC Interest
accruing from and after the date of the Buy-Sell Closing;

13.4.5 the selling Member agrees and shall be obligated to protect, indemnify,
and hold harmless the purchasing Member from and against all losses, costs
(including reasonable attorneys’ fees and costs of litigation), expenses,
liabilities and obligations which are attributable to the selling Member’s
Entire LLC Interest prior to the date of the Buy-Sell Closing, and the selling
Member shall execute and deliver to the purchasing Member all documents which
may be reasonably requested by the purchasing Member to confirm and evidence the
sale and purchase of such Interest;

13.4.6 the purchasing Member shall use commercially reasonable efforts to cause
the holder of any financing secured by or otherwise relating to the LLC, any
Subsidiary or the Property to release the selling Member and any of the selling
Member’s respective Affiliates (other than the LLC or any Subsidiary), as
applicable, from any guaranties, indemnities or liabilities for which such party
would otherwise be personally liable to the extent that such liabilities first
accrue from and after the date of the Buy-Sell Closing (or, after using such
commercially reasonable efforts, if unable to obtain said release, shall cause a
creditworthy affiliate of the purchasing Member that is reasonably acceptable to
the selling Member to indemnify the selling Member and its Affiliates for all
such liabilities first accruing from and after the date of the Buy-Sell Closing)
unless the underlying financing to which such liabilities relate are
indefeasibly repaid in full or otherwise satisfied in full by the purchasing
Member or any of its Affiliates on or prior to the closing of the purchase and
sale of the selling Member’s Entire LLC Interest in accordance herewith; and

13.4.7 The Members shall execute all amendments to fictitious name, partnership
or similar certificates necessary to reflect the withdrawal of the selling
Member from the LLC, the admission of any new Member to the LLC, if applicable,
the termination of the LLC, or as may otherwise be required by law.

13.4.8 The buying Member shall be required to either cause any guarantor of
selling member to be released from any guarantees under any financing or
franchise license, or if not able to do so shall provide a guaranty from a
credit entity reasonably acceptable to selling member from and against any
liability under any such guarantee(s).

13.5 Condor Member Option to Purchase

13.5.1 Grant of Option. The TWC Member grants to the Condor Member an option
(“Option”) to purchase its Entire Membership Interest (the “Optioned Interest”),
exercisable solely during the period commencing on the third (3rd) anniversary
of the Closing Date and ending on the fifth (5th) anniversary of the Closing
Date; provided, however, that if Condor Member exercises the Option pursuant to
this Section 13.5.1, Condor Member must also exercise the option set forth in
Section 13.5.1 of the limited liability company agreement of Spring Street Hotel
Property II LLC, a Delaware limited liability company.

13.5.2 Establishment of Purchase Price; Exercise of Option.

(a) If the Condor Member exercises the Option and the Net Operating Income for
the twelve (12) full calendar months immediately prior to the date of exercise
is less than Three Million Eight Hundred Seventy-Five Thousand Dollars
($3,875,000.00), the Leasehold Valuation to be used in determining the purchase
price of the Optioned Interest shall be Two Million Nine Hundred Thirty-Nine
Thousand Five Hundred Twenty Dollars ($2,939,520.00). The Approved Accountants
shall determine based on such Leasehold Valuation, the amount that would be
distributed to the TWC Member as of the date of exercise of the Option, if the

 

45



--------------------------------------------------------------------------------

Property were sold on such date free and clear of all liabilities secured by the
Property at such Leasehold Valuation (excluding and without taking into account
customary and reasonable closing costs, including any transfer taxes, sales
taxes or any fees required under the Loan Documents), and the amount so
determined shall be the purchase price of the Optioned Interest.

(b) If the Net Operating Income for the twelve (12) full calendar months
immediately prior to the date of delivery of Condor’s notice of intent to
exercise described below will be equal to or greater than Three Million Eight
Hundred Seventy-Five Thousand Dollars ($3,875,000.00), and Condor Member desires
to exercise the Option, it shall deliver to the TWC Member a notice of its
intent to exercise the Option and include with its notice of intent a Leasehold
Valuation. The TWC Member shall have thirty (30) days after receipt of the
notice of intent and Leasehold Valuation to deliver notice to the Condor Member
objecting to the Leasehold Valuation and providing a Leasehold Valuation on a
going concern value basis from a Qualified Broker. If the TWC Member does not
timely object to the Leasehold Valuation and provide the alternative Leasehold
Valuation from a Qualified Broker, then the Leasehold Valuation delivered by the
Condor Member shall be used to determine the purchase price. If the TWC Member
timely objects to the Leasehold Valuation and provide the second Leasehold
Valuation, the Leasehold Valuation to be used to set the purchase price shall be
determined in accordance with the methodology involving the valuation by a third
Qualified Broker, which is set forth in Section 13.1.1. Once the Leasehold
Valuation has been established, the Approved Accountants shall determine based
on such Leasehold Valuation, the amount that would be distributed to the TWC
Member as of the date of exercise of the Option, if the leasehold interest in
the Property were sold on such date free and clear of all liabilities secured by
the leasehold interest in the Property (other than the Loan) at such Leasehold
Valuation (excluding and without taking into account customary and reasonable
closing costs, including any transfer taxes, sales taxes or any fees required
under the Loan Documents), and the amount so determined, together with the TWC
OpCo Shortfall to be paid by Condor Member to TWC Member, shall be the purchase
price. It is the intent of the Members that the TWC OpCo Shortfall shall be paid
to the TWC Member as a portion of the purchase price and in addition to amounts
distributed to TWC Member pursuant to Section 5.1.2 based upon the Leasehold
Valuation. The Condor Member shall have a period of thirty (30) days after the
purchase price is established, whether by agreement of the Members or by notice
from the Approved Accountants, to exercise the Option by delivering notice of
exercise to the TWC Member, stating the closing date, time, and place for the
purchase of the Optioned Interest, which closing date shall be at any time in
the ninety (90) day period subsequent to the date of delivery of the Option
exercise notice, and delivering an amount equal to five percent (5%) of the
purchase price (the “Option Deposit”) to the Buy-Sell Escrow Agent. If the
Condor Member does not elect to exercise the Option within the 30 day period,
the Option shall remain in effect, but in order to exercise it, the Condor
Member will have to give a new notice of intent accompanied by a current
Leasehold Valuation, if the purchase price will be determined under this
Section 13.5.2(b).

13.5.3 Closing. If the Condor Member timely and effectively exercises the
Option, Section 13.3 and 13.4 shall be applicable to, and govern, the closing of
the purchase and sale.

13.5.4 Failure to Close. If the TWC Member, as the selling Member, shall be
ready, willing and able to close in accordance with Section 13.5.3 and the
Condor Member shall default in its obligation to close, the selling Member may,
in addition to the other rights hereunder, retain the Option Deposit (together
with any interest accrued thereon) as liquidated damages. If the Condor Member
shall be ready, willing and able to close in accordance with Section 13.5.3 and
the selling Member shall default on their obligation to close, the Condor Member
may sue for specific performance (together with enforcement costs)
only. Notwithstanding anything to the contrary contained herein, if the Condor
Member defaults on its obligation to close, the Option shall terminate.

 

46



--------------------------------------------------------------------------------

ARTICLE 14

REPRESENTATIONS AND WARRANTIES

14.1 Representations and Covenants by the Members. Each Member, only on its own
behalf, represents, warrants, covenants, acknowledges and agrees for the benefit
of the other Member, that:

14.1.1 Due Formation; Valid Existence; Authority. Such Member (a) is a limited
liability company duly organized or formed and validly existing and in good
standing under the laws of the state of its organization or formation, (b) has
the requisite limited liability power, as applicable, and authority to enter
into this Agreement, to acquire and hold its LLC Interest and to perform its
obligations hereunder, (c) has the authority to execute, deliver and perform
under this Agreement, and (d) has obtained any consent, approval, authorization
or order of any court or governmental agency or body required for its execution,
delivery and performance of this Agreement.

14.1.2 No Conflict. Such Member’s execution and delivery of this Agreement and
its performance of its obligations hereunder will not (a) conflict with, result
in a breach of or constitute a default (or any event that, with notice or lapse
of time, or both, would constitute a default) or result in the acceleration of
any obligation under any of the terms, conditions or provisions or, any other
Agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject, (b) conflict with or violate any
of the provisions of its organizational documents, or (c) violate any statute or
any order, rule or regulation of any court or governmental or regulatory agency,
body or officials.

14.1.3 No Litigation. There is no action, suit or proceeding pending against
such Member, or, to the best of its knowledge, threatened against such Member in
any court or by or before any other governmental agency or instrumentality that
would prohibit its entry into or performance of its obligations hereunder.

14.1.4 Binding Agreement; Enforceability. This Agreement is a binding Agreement
on the part of such Member enforceable in accordance with its terms against such
Member.

14.1.5 Experience. Prior to the execution hereof, such Member has been advised
to and has engaged its own counsel (whether in-house or external) and any other
advisers it deems necessary and appropriate regarding all legal, tax and
financial matters concerning an investment in the LLC and the tax consequences
of participating in the LLC, and has done so, to the extent it considers
necessary. Nothing in this Agreement should or may be construed to allow any
Member to rely upon the advice of counsel acting for the other Member or to
create an attorney-client relationship between a Member and counsel for the
other Member.

14.1.6 Investment Risk. Such Member acknowledges and agrees that the LLC
Interest is a speculative investment, which involves a substantial degree of
risk of loss by it of its entire investment in the LLC, and that it understands
and takes full cognizance of the risk factors related to purchase of the LLC
Interest, including that the LLC is newly organized and has no financial or
operating history. Such Member is financially able to bear the economic risk of
its investment in its LLC Interest, including the total loss thereof.

14.1.7 Investment Intent. The LLC Interests have not been registered and will
not be registered under the Securities Act, the securities laws of any state or
territory of the United States, or applicable laws of any foreign jurisdiction.

 

47



--------------------------------------------------------------------------------

14.1.8 No Registration of Interest. The issuance of the LLC Interests is being
made privately by the LLC pursuant to the private placement exemption from
registration provided by Section 4(2) of the Securities Act and Regulation D
thereunder. Such Member understands that the LLC will not register as an
investment company under the Investment Company Act of 1940, as amended, in
reliance upon an exemption from registration thereunder in Section 3(c)(7)
thereof, and that for purposes of the provisions of Section 3(c)(7) thereof, the
LLC does not presently propose to make a public offering of its securities
within the United States.

14.1.9 Restrictions on Transferability. Such Member acknowledges that there are
substantial restrictions on the transferability of the LLC Interest pursuant to
this Agreement, that there is no public market for the Interest and none is
expected to develop, and that, accordingly, it may not be possible for it to
liquidate its investment in the LLC.

14.1.10 No Disposition in Violation of Law. Without limiting the representations
set forth above, and without limiting Article 8 of this Agreement, such Member
will not make a Transfer of all or any part of the LLC Interest or any direct or
indirect ownership interest in it which will result in the violation by it or
the LLC of the Securities Act or any other applicable securities laws.

14.1.11 No Representations by LLC. No Person has at any time expressly or
impliedly represented, guaranteed, or warranted to it that (a) it may freely
transfer the LLC Interest, (b) a percentage of profit and/or amount or type of
consideration will be realized as a result of an investment in the LLC Interest,
(c) past performance or experience on the part of the Members represented in the
LLC or their respective Affiliates in any way indicates a predictable result
from the ownership of the LLC Interest or of the overall LLC business or that of
its Subsidiaries, (d) any cash distributions from LLC operations or otherwise
will be made to the Members represented by any specific date or will be made at
all, or (e) any specific tax benefits will accrue as a result of an investment
in the LLC.

14.1.12 Accredited Investor Status. Such Member is familiar with the definition
of “accredited investor” in Rule 501(a) of Regulation D and it represents that
it is an “accredited investor” within the meaning of such rule.

14.1.13 Tax Consequences. The tax consequences of such Member’s investment in
the LLC will depend on its particular circumstances, and neither the LLC, the
Subsidiaries, the Members, their Affiliates nor any of their respective members,
partners, shareholders, officers, directors, employees, agents, representatives,
consultants, fiduciaries and trustees will be responsible or liable for the
legal, tax or financial consequences to it of an investment in the LLC. Such
Member will look solely to, and rely upon, its own advisers with respect to the
tax consequences of this investment.

14.1.14 OFAC. (a) Each Person directly or indirectly owning a ten percent
(10%) or greater interest in such Member is not a Prohibited Person and (b) such
Member has implemented procedures, and will consistently apply those procedures,
to ensure the foregoing remains true and correct at all times. This
Section 14.1.14 shall not apply to any Person to the extent that such Person’s
interest in the Member is through either (x) a Person (other than an individual)
whose securities are listed on a national securities exchange, or quoted on an
automated quotation system, in the United States, or a wholly owned subsidiary
of such a Person or (y) an “employee pension benefit plan” or “pension plan” as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended.

14.1.15 Patriot Act. Such Member is in compliance with all OFAC/Patriot Act Laws
and has policies, procedures, internal controls and systems that are reasonably
designed to ensure such compliance.

 

48



--------------------------------------------------------------------------------

14.1.16 U.S. Person. Such Member is a “United States person” as defined in
Section 7701(a)(30) and is not a “grantor trust” within the meaning of
Section 671-679 of the Code, unless the U.S. federal tax owner of such grantor
trust’s assets is (and will be) a “United States person”.

14.1.17 ERISA. Such Member is not a “benefit plan investor” (within the meaning
of the Plan Asset Regulation).

14.1.18 Control. TWC Member is controlled by TWC Principal, the majority owner
of both TWC Member.

Each Member covenants, on its own behalf, that the foregoing representations and
warranties will be true, correct and complete at all times during the term of
the LLC (and, if the LLC is dissolved prior to the disposition of all of its
assets, then until such later time as such disposition has occurred).

ARTICLE 15

MISCELLANEOUS PROVISIONS

15.1 Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one Agreement, binding on all of
the parties hereto, notwithstanding that all of the parties are not signatories
to the original or the same counterpart. To facilitate execution of this
Agreement, the parties may execute and exchange by email in PDF format
counterparts of the signature pages, which shall be deemed an original.

15.2 Survival of Rights. This Agreement shall be binding upon the parties hereto
and their respective executors, administrators, legal representatives, heirs,
successors and permitted assigns, and shall inure to the benefit of the parties
hereto and, except as otherwise expressly provided in this Agreement, their
respective executors, administrators, legal representatives, heirs, successors
and permitted assigns.

15.3 Severability. In the event any Section, or any sentence within any Section,
is declared by a court of competent jurisdiction to be void or unenforceable,
such sentence or Section shall be deemed severed from the remainder of this
Agreement and the balance of this Agreement shall remain in full force and
effect.

15.4 Notification or Notices. In order to be effective, all notifications or
notices, consents, approvals and disapprovals required or permitted by this
Agreement to be given (each, a “Notice”, and collectively, the “Notices”) must
be in writing and (a) delivered by nationally recognized overnight delivery
service, (b) placed in the United States mail, registered with return receipt
requested, properly addressed and with the full postage prepaid, (c) personally
delivered or (d) electronic email transmission (including via .pdf files), with
confirmation of delivery to recipient’s email address (such as an Outlook
delivery receipt). Notices shall be deemed received and effective (i) if sent as
described in subdivisions (a) or (c), on the date actually received or the date
delivery is refused, (ii) if sent as described in subdivision (b) above, two
(2) Business Days after being mailed as aforesaid, and (iii) if sent as
described in subdivision (d) above, upon confirmation of receipt delivery to
recipient’s email address (such as an Outlook delivery receipt). Notices must be
addressed in each case, as follows:

If to the TWC Member, to:

c/o Three Wall Capital, LLC

40 West 57th Street

29th Floor

New York, New York 10019

Attention: Alan Kanders

Email: akanders@threewallcapital.com

 

49



--------------------------------------------------------------------------------

With a copy to:

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attention: Paul M. Shapses

Email: pshapses@herrick.com

If to the Condor Member, to:

c/o Condor Hospitality Trust, Inc.

14800 Montgomery Lane, Suite 220

Bethesda, MD 20814

Attn: Jonathan Gantt, Senior Vice President, Chief Financial Officer

Email: jganntt@trustcondor.com

With a copy to:

Jeffer Mangels Butler & Mitchell LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, California 90067-4308

Attention: Jeffrey E. Steiner

Email: js@jmbm.com

Notices shall be valid only if served in the manner provided above. Each party
will be entitled to change its address for purposes of notice in writing,
communicated in the manner in accordance with the provisions of this
Section 15.4.

15.5 Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning and not strictly for or
against any of the Members.

15.6 Section Headings. The captions of the Certificate of Formation or Sections
in this Agreement are for convenience only and in no way define, limit, extend
or describe the scope or intent of any of the provisions hereof, shall not be
deemed part of this Agreement and shall not be used in construing or
interpreting the Agreement.

15.7 Governing Law. This Agreement shall be construed according to the internal
laws, and not the laws pertaining to choice or conflict of laws (to the extent
they would permit the application of the laws of any other jurisdiction), of the
State of New York.

15.8 Further Actions. Each of the Members agrees to execute, acknowledge and
deliver such additional documents, and take such further actions, as may
reasonably be required from time to time to carry out each of the provisions,
and the intent of the Agreement, and every Agreement or document relating
hereto, or entered into in connection herewith.

 

50



--------------------------------------------------------------------------------

15.9 Dispute Resolution.

15.9.1 Arbitration. Arbitration administered by JAMS shall be the exclusive
method for resolution of any claims or disputes arising in connection with this
Agreement, and the determination of the arbitrators shall be final and binding
(except to the extent there exist grounds for vacating an award under applicable
arbitration statutes and/or decisional precedents) on the Members. The parties
agree that judgment on the determination and award of such arbitrators may be
entered in any court having jurisdiction. Each party shall bear its own costs in
any arbitration.

15.9.2 Process. The number of arbitrators shall be three (3), each of whom shall
be disinterested in the dispute or controversy and shall be impartial with
respect to all parties hereto. With respect to any claim or dispute arising in
connection with this Agreement, each Member shall appoint one arbitrator within
ten (10) business days of Notice from the other that arbitration is requested.
The third arbitrator shall be appointed by the two (2) initial arbitrators
within ten (10) business days of appointment of the two (2) initial arbitrators.

15.9.3 Venue. The place of arbitration shall be the Borough of Manhattan, City
of New York. To the extent that an issue is not expressly addressed in this
Agreement, the arbitrators shall resolve such dispute or controversy in
accordance with good commercial practice. The arbitrators shall decide such
dispute in accordance with the law of the State of New York. The arbitrators
shall decide such dispute within forty-five (45) days of selection of the third
arbitrator. They shall apply the commercial arbitration rules of the American
Arbitration Association.

15.9.4 Waiver of Jury Trial. By agreeing to binding arbitration, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any claim. Furthermore, without intending in any way to limit this
agreement to arbitrate, to the extent any claim is not arbitrated, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of such claim. This waiver of jury trial shall remain in effect even if
the class action waiver is limited, voided or found unenforceable. WHETHER THE
CLAIM IS DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE
RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.

15.10 Third Party Beneficiaries. Except as expressly provided herein or in the
Act (including Indemnitees entitled to the benefits of Section 12.1), this
Agreement is for the sole benefit of the Members and their respective permitted
successors and assignees, and shall not confer directly, indirectly,
contingently, or otherwise, any rights or benefits on any person or party other
than the Members and their permitted successors and assigns.

15.11 Partition. The Members agree that the LLC may own or have an interest in
the LLC Property that is not suitable for partition. Each of the Members hereby
irrevocably, waives any and all rights that it may have to maintain any action
for partition of any LLC Property in which the LLC may at any time have an
interest.

15.12 Entire Agreement. This Agreement and the Certificate of Formation
constitute the entire Agreement of the Members with respect to, and supersedes
all prior written and oral Agreements, understandings and negotiations with
respect to, the subject matter hereof.

 

51



--------------------------------------------------------------------------------

15.13 Amendments. The terms and provisions of this Agreement may only be
modified or amended by a written Agreement executed by the Members.

15.14 Waiver. No failure by any party to insist upon the strict performance of
any covenant duty, Agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, Agreement or condition.

15.15 Attorneys’ Fees. Except as otherwise provided herein, in the event of any
litigation, arbitration or other dispute arising as a result of or by reason of
this Agreement, the prevailing party in any such litigation, arbitration or
other dispute shall be entitled to, in addition to any other damages assessed,
its reasonable attorney fees, and all other costs and expenses incurred in
connection with settling or resolving such dispute. The attorneys’ fees which
the prevailing party is entitled to recover shall include fees for prosecuting
or defending any appeal and shall be awarded for any supplemental proceedings
until the final judgment is satisfied in full. In addition to the foregoing
award of attorneys’ fees to the prevailing party, the prevailing party in any
lawsuit or arbitration procedure on this Agreement shall be entitled to its
reasonable attorneys’ fees incurred in any post judgment proceedings to collect
or enforce the judgment. This attorneys’ fees provision is separate and several
and shall survive the merger of the Agreement into any judgment.

15.16 Confidentiality.

15.16.1 Each Member Agrees not to disclose or permit the disclosure of any of
the terms of this Agreement or of any other confidential, non-public or
proprietary information relating to the Property or the business of the LLC or
any Subsidiary (collectively, “Confidential Information”); provided that such
disclosure may be made (a) to any Person who is a member, partner, officer,
investor, director or employee, directly or indirectly, of such Member or
counsel to, or accountants of, such Member solely for their use and on a
need-to-know basis; provided that such Persons are notified of the Member’s
confidentiality obligations hereunder, (b) the Franchisor, (c) the Property
Manager, (d) with the prior consent of the other Member, (e) subject to the next
paragraph, pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official, (f) to any lender providing financing to
the LLC and its Subsidiaries, (g) in connection with the sale of all or any
portion of the Property, assets of the LLC or the Members’ LLC Interests, to any
bona fide potential buyers, or (h) to any governmental or regulatory authority,
body or agency pursuant to applicable laws, rules or regulations as reasonably
determined by such Member.

15.16.2 In the event that a Member shall receive a request to disclose any
Confidential Information under a subpoena or order or examination, such Member
shall to the extent legally practicable (a) promptly notify the other Member,
(b) consult with the other Member on the advisability of taking steps to resist
or narrow such request, and (c) if disclosure is required or deemed advisable,
cooperate with any of the other Member in any attempt it may make to obtain an
order or other assurance that confidential treatment will be accorded the
Confidential Information that is disclosed.

15.16.3 No Member shall issue or publish any press release, tombstone or other
public communication about the formation or existence of the LLC or any
Subsidiary without the approval of the other Member.

15.17 Brokers. Each Member (a) represents and warrants to the other Member that
neither it nor its Affiliates have dealt with any brokers of any type,
investment bankers, consultants or other third parties, who are entitled to
receive a commission or other compensation in connection with the
(i) acquisition of the Property, (ii) obtaining the initial Loan (other than as
may be privately agreed to by

 

52



--------------------------------------------------------------------------------

TWC Member or TWC Principal and not an LLC obligation or Condor Member
obligation), (iii) entering into of the Operating Agreement or (iv) forming and
capitalizing the LLC (including obtaining or arranging the Capital
Contributions) or the negotiation or completion of this Agreement, which shall
be compensated by the LLC pursuant to a separate Agreement, and (b) agrees to
indemnify, defend and hold the LLC, its Subsidiaries and the other Member
harmless from and against any actual losses for or relating to any claims for
commissions or any other fees due in connection with the transactions described
in this Agreement, and arising or resulting from the actions of such Member or
the Affiliates of any of them. In the event of a breach of this Section 15.17,
any amounts paid to cure such breach by the breaching party shall not constitute
Capital Contributions, Member Loans or loans to the LLC or any Member and shall
not increase the Capital Account of such Member. The terms of this Section 15.17
shall survive the termination of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TWC MEMBER

TWC SPRING OPCO LLC, a Delaware limited liability company By:   TWC Spring
Street Hotel GP LLC, its Managing Member     By:  

/s/ Alan Kanders

     

    Alan Kanders, Manager

CONDOR MEMBER TRS LEASING, INC., a Virginia corporation By:   /s/ Jonathan J.
Gantt Name: Jonathan J. Gantt Title: Senior Vice President & Chief Financial
Officer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia containing 3.124 acres (136,108 sq. ft.) and
being more particularly described as follows:

BEGINNING at 1/2" rebar found located at the corner formed by the intersection
of the southern right-of-way line of Simpson Street with the western
right-of-way line of Spring Street (59 foot, right-of-way); thence South
00'57'30" West along the western right-of-way line of Spring Street, 335.58 feet
to a 1/2" iron pin placed at the corner formed by the intersection of the
westerly right-of-way line of Spring Street with the northern right-of-way line
of Baker Street (60 foot right-of-way); thence North 89'30'30" West along the
northern right-of-way line of Baker Street, 388.90 feet to a 1/2" iron pin
placed; thence North 44'58'12" West, 21.39 feet to a 1/2" iron pin placed on the
eastern right-of-way of Williams Street (60 foot right-of-way); thence running
along the eastern right-of-way line of Williams Street the following courses and
distances: North 00'19'30" East, 119.01 feet to a point; North 00'29'41" East,
33.93 feet to a point, North 00'46'30" East, a distance of 158.41 feet to a 1/2"
iron pin placed on the curve at the intersection of Williams Street and Simpson
Street; thence in a northeasterly direction along the curve of the street line
of said intersection, which is along a curve to the right, an arc distance of
19.52 feet (the radius of which is 25 feet and the chord of which is North
58'33'12" East, a distance of 19.03 feet) to a 1/2" iron pin placed on the
southern right-of-way line of Simpson Street; thence South 89'23'00" East along
the southern right-of-way of Simpson Street, 390.30 feet to the POINT OF
BEGINNING.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

DUE DILIGENCE EXPENSES

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL CONTRIBUTIONS; PERCENTAGE INTERESTS

 

Members

   Initial Capital
Contributions    Percentage
Interest

TWC Member

   $225,808.63    20%

Condor Member

   $903,234.47    80%

Totals:

   $1,129,043.10    100%

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

APPROVED BUSINESS PLAN AND APPROVED BUDGET

The Approved Budget for the remainder of the Fiscal Year 2016 is attached. The
Members waive the requirement of an Approved Business Plan covering the
remainder of the Fiscal Year 2016. The first Business Plan will be for the
Fiscal Year 2017. The Approved Business Plans will be in the form approved by
the Condor Member for the annual plans under the Hotel Management Agreement.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REIMBURSEMENT AGREEMENT

The form of the Reimbursement Agreement for the Loan Guarantees is attached. The
form of the Reimbursement Agreement for the Franchise Agreement Guarantees will
be based upon the form of the Reimbursement Agreement for the Loan Guarantees.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PROPERTY MANAGEMENT AGREEMENT

ATTACHED

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

REPORTING REQUIREMENTS

The monthly reporting requirements set forth in the Loan Agreement, Management
Agreement, and Franchise Agreement.

 

G-1